Exhibit 10.35

 

Picture 1 [catm20181231ex1035afae8001.jpg]

CARDTRONICS PLC

A         FOURTH AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

I.

PURPOSE AND HISTORY OF THE PLAN


1

II.

DEFINITIONS


1

III.

EFFECTIVE DATE AND DURATION OF THE PLAN


5

IV.

ADMINISTRATION


6

V.

SHARES SUBJECT TO THE PLAN; AWARD LIMITS; GRANT OF AWARDS


7

VI.

ELIGIBILITY


8

VII.

STOCK OPTIONS


8

VIII.

RESTRICTED STOCK AWARDS


10

IX.

PHANTOM STOCK AWARDS


11

X.

RESTRICTED STOCK UNIT AWARDS


12

XI.

BONUS STOCK AWARDS


13

XII.

FORFEITURE EVENTS


13

XIII.

RECAPITALIZATION OR REORGANIZATION


14

XIV.

AMENDMENT AND TERMINATION OF THE PLAN


16

XV.

MISCELLANEOUS


16

ANNEX I

CARDTRONICS PLC

 

I.

PURPOSE OF THE NON-EMPLOYEE SHARE PLAN AND CASH AWARD PLAN

A-1

II.

DEFINITIONS

A-1

III.

EFFECTIVE DATE AND DURATION OF THE NON-EMPLOYEE SHARE AND CASH AWARD PLAN

A-5

IV.

ADMINISTRATION

A-6

V.

SHARES SUBJECT TO THE NON-EMPLOYEE SHARE AND CASH AWARD PLAN; AWARD LIMITS;
GRANT OF AWARDS

A-7

VI.

ELIGIBILITY

A-8

VII.

STOCK OPTIONS

A-9

VIII.

RESTRICTED STOCK AWARDS

A-10

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

IX.

ANNUAL INCENTIVE AWARDS

A-12

X.

PHANTOM STOCK AWARDS

A-12

XI.

RESTRICTED STOCK UNIT AWARDS

A-13

XII.

BONUS STOCK AWARDS

A-13

XIII.

FORFEITURE EVENTS

A-14

XIV.

RECAPITALIZATION OR REORGANIZATION

A-15

XV.

AMENDMENT AND TERMINATION OF THE NON-EMPLOYEE SHARE AND CASH AWARD PLAN

A-17

XVI.

MISCELLANEOUS

A-17

 

 

 



ii

--------------------------------------------------------------------------------

 

 

CARDTRONICS PLC

FOURTH AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN

I.  PURPOSE AND HISTORY OF THE PLAN

The purpose of the CARDTRONICS PLC FOURTH AMENDED AND RESTATED 2007 STOCK
INCENTIVE PLAN effective January 18, 2019 (the “Plan”) is to provide a means
through which Cardtronics plc (the “Company”) and its Subsidiaries may attract
able persons to enter the employ of the Company and its Subsidiaries and to
provide a means whereby those individuals upon whom the responsibilities of the
successful administration and management of the Company and its Subsidiaries
rest, and whose present and potential contributions to the Company and its
Subsidiaries are of importance, can acquire and maintain share ownership,
thereby strengthening their concern for the welfare of the Company and its
Subsidiaries.  A further purpose of the Plan is to provide such individuals with
additional incentive and reward opportunities designed to enhance the profitable
growth of the Company and its Subsidiaries.  Accordingly, the Plan provides for
granting Incentive Stock Options, options that do not constitute Incentive Stock
Options, Restricted Stock Awards, Restricted Stock Units, Phantom Stock Awards,
Bonus Stock Awards, or any combination of the foregoing, as is best suited to
the circumstances of the particular employee as provided herein.

The Plan is intended to be an “employees’ share scheme” within the meaning of
section 1166 of the U.K. Companies Act 2006.  All Awards granted under the Plan
must be made on terms that the Awards are to be settled in Ordinary Shares.

Awards may also be granted under an Annex to the Plan.  Non-Employee Directors
and Consultants are not eligible to be granted Awards under the main rules of
the Plan and shall only be eligible to receive Awards granted under an Annex to
the Plan.  Any Award that may be settled in cash or in a combination of cash or
Ordinary Shares shall be granted only under an Annex to the Plan.

The Cardtronics plc.  Third Amended and Restated 2007 Stock Incentive Plan and
Annex to such plan shall continue in effect and unchanged with respect to awards
outstanding as of January 17, 2019. All Awards granted on or following January
18, 2019 shall be covered by this Fourth Amended and Restated 2007 Stock
Incentive Plan.

II.  DEFINITIONS

The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:

(a)        “Affiliate” means any corporation, partnership, limited liability
company or association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors or
comparable governing body of the controlled entity or

 

 



 

--------------------------------------------------------------------------------

 

 

organization or (ii) to direct or cause the direction of the management and
policies of the controlled entity or organization, whether through the ownership
of voting securities or by contract or otherwise.

(b)        “Award” means, individually or collectively, any Option, Restricted
Stock Award, Restricted Stock Unit Award, Phantom Stock Award, or Bonus Stock
Award.

(c)        “Award Agreement” means either (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, or (b) a written or
electronic statement issued by the Company, a Subsidiary, or the Company’s
holding company to a Participant describing the terms and conditions of the
actual grant of such Award.

(d)        “Board” means the Board of Directors of the Company.

(e)        “Bonus Stock Award” means an Award granted under Paragraph XI of the
Plan.

(f)        “Cause”  shall have the meaning ascribed to it in the Participant’s
employment agreement with the Company, a Subsidiary or the Company’s holding
company; provided, however, that if the Participant does not have such an
employment agreement or the Participant’s employment agreement does not define
the term “cause”, then “Cause” shall mean the termination of the Participant’s
employment with the Company based on a determination by the Committee (or its
delegate) that the Participant: (i) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of the Participant’s
duties with respect to the Company or any Affiliate; (ii) has refused without
proper legal reason to perform the Participant’s duties and responsibilities to
the Company or any Affiliate; (iii) has materially breached any material
provision of a written agreement or corporate policy or code of conduct
established by the Company or any Affiliate; (iv) has willfully engaged in
conduct that is materially injurious to the Company or any Affiliate; (v) has
disclosed without specific authorization from the Company confidential
information of the Company or any Affiliate that is materially injurious to any
such entity; (vi) has committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any
Affiliate; or (vii) has been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction).

(g)        “Change in Control Company Event” means the occurrence of any of the
following circumstances:

(i)         Any person (or group of persons acting in concert) obtains Control
of the Company as a result of making an offer to acquire all of the issued
shares of the Company (other than those which are at the time owned by such
person or by persons acting in concert with that person), or if there is
otherwise a change of Control of the Company including by way of merger,
consolidation or share exchange with any other person.

(i)         A person becoming bound or entitled to acquire shares of the Company
under sections 979 to 982 of the U.K. Companies Act 2006.





2

--------------------------------------------------------------------------------

 

 

(ii)       The court sanctioning a compromise or arrangement between the Company
and its shareholders under section 899 of the U.K. Companies Act 2006, resulting
in a change of Control of the Company.

(h)        “Code” means the U.S. Internal Revenue Code of 1986, as
amended.  References in the Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any
regulations under such section.

(i)         “Committee” means the Compensation Committee of the Board, subject
to the limitations and exceptions as provided in subparagraph IV(a), such other
committee designated by the Board to administer this Plan or the Board, in each
case as determined by the Board.

(j)         “Company” shall have the meaning assigned to such term in Paragraph
I.

(k)        “Consultant” means any person who is not an employee or a Director
and who is providing advisory or consulting services to the Company or any
Affiliate.

(l)         “Control” shall have the same meaning as in section 995 of the U.K.
Income Tax Act 2007.

(m)       “Corporate Change” shall mean:

(i)         A Change in Control Company Event;

(ii)       A sale of all or substantially all of the assets of the Company to
any other person or entity;

(iii)      a dissolution or liquidation of the Company;,

(iv)       any Person acquires or gains ownership or control, directly or
indirectly, of more than 30% the combined voting power of the then outstanding
voting shares of the Company entitled to vote generally in the election of its
directors; or

(v)        during any period of twelve consecutive months the following
individuals (the “Incumbent Directors”) cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the Effective Date, constitute the Board and any new director whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended (other than such new director whose initial assumption
of office is in connection with an actual or threatened election contest,
including, but not limited to, a consent or proxy solicitation, relating to the
election of directors of the Company by or on behalf of a Person other than the
Board),

unless, in each case of (ii), (iii) and (iv), following such event (A) the
holders of equity securities of the Company immediately prior to such event
beneficially own, directly or indirectly, immediately after such event equity
securities of the resulting or surviving parent entity, the





3

--------------------------------------------------------------------------------

 

 

transferee entity or any new direct or indirect parent entity of the Company
resulting from or surviving any such transaction (such entity, the “Successor
Entity”) entitled to 70% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the Successor
Entity in substantially the same proportion that they owned the equity
securities of the Company immediately prior to such transaction or (B) at least
a majority of the members of the board of directors (or comparable governing
body) of the Successor Entity immediately following such event were Incumbent
Directors at the time of the execution of the initial agreement providing for
such event.

Notwithstanding the foregoing, if the Participant is subject to Section 409A of
the Code,  solely for purposes of determining the timing of payment or timing of
distribution for purposes of an Award that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, a Corporate Change
shall not be deemed to have occurred unless the events that have occurred will
also constitute a “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation,” of the Company under Section 409A of the Code, or any
successor provision.

(n)        “Director” means an individual who is a member of the Board.

(o)        An “employee” means any person (including an executive Director) in
an employment relationship with the Company, a Subsidiary or the Company’s
holding company.

(p)        “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

(q)        “Executive Officer” shall mean an “officer” of the Company as
specified in Rule 16a-1(f) of the Exchange Act, and any successor rule,
regulation, or statute fulfilling the same or a similar function.

(r)        “Fair Market Value” means, as of any specified date, the closing
share price of the Ordinary Shares (i) reported by the NASDAQ Stock Market LLC
on that date or (ii) if the Ordinary Shares are no longer listed on the NASDAQ
Stock Market LLC but are listed on any other stock exchange, as reported on the
stock exchange composite tape of such exchange on that date (or such other
reporting service approved by the Committee); or, in either case, if no prices
are reported on that date, on the last preceding date on which such prices of
the Ordinary Shares are so reported.  If the Ordinary Shares are traded over the
counter at the time a determination of its fair market value is required to be
made hereunder, its fair market value shall be deemed to be equal to the average
between the reported high and low or closing bid and asked prices of Ordinary
Shares on the most recent date on which Ordinary Shares were publicly
traded.  In the event Ordinary Shares are not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate and, to the extent required for setting the exercise or
purchase price of an Option or Stock Appreciation Right,  if applicable,
consistent with the requirements of section 409A of the Code.

(s)        “Incentive Stock Option” means an incentive stock option within the
meaning of section 422 of the Code.

(t)         “including” means including without limitation.





4

--------------------------------------------------------------------------------

 

 

(u)        “Non-Employee Share and Cash Award Plan” means Annex I to the Plan,
as amended from time to time.

(v)        “Option” means an Award granted under Paragraph VII of the Plan and
includes both Incentive Stock Options to purchase Ordinary Shares and Options
that do not constitute Incentive Stock Options to purchase Ordinary Shares.

(w)       “Ordinary Shares” means the Class A ordinary shares, nominal value
$0.01 per share, in the Company or any security into which such Ordinary Shares
may be changed or converted by reason of any transaction or event of the type
described in Paragraph XIII.

(x)        “Participant” means an employee who has been granted an Award under
the Plan.

(y)        “Person”  shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Section 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.

(z)        “Phantom Stock Award” means an Award granted under Paragraph IX of
the Plan that may only be settled through the delivery of Ordinary Shares.

(aa)      “Plan” shall have the meaning assigned to such term in Paragraph I.

(bb)      “Qualified Member” means a director who qualifies as a “non-employee
director” within the meaning of Rule 16b-3(i) of the Exchange Act.

(cc)      “Restricted Stock Award” means an Award granted under Paragraph VIII
of the Plan.

(dd)      “Restricted Stock Unit Award” means a right, granted under Paragraph X
hereof, to receive Ordinary Shares at the end of a specified period.

(ee)      “Stock Appreciation Right” means a right to acquire, upon exercise of
the right, Ordinary Shares having an aggregate value equal to the then excess of
the Fair Market Value of the Ordinary Shares with respect to which the right is
exercised over the exercise price therefor.

(ff)       “Subsidiary” means a company or corporate body (as defined by section
1173(1) of the U.K. Companies Act 2006) that is a direct or indirect subsidiary
of the Company within the meaning of section 1159 and Schedule 6 of the U.K.
Companies Act 2006 and is more than fifty percent (50%) owned by the Company.

III.  EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan was originally effective as of August 22, 2007 upon adoption by
Cardtronics, Inc. This fourth amendment and restatement shall become effective
as of January 18, 2019 (the “Effective Date”).  No further Awards may be granted
under the Plan after 10 years from July 1, 2016.  The Plan shall remain in
effect until all Options granted under the Plan have been exercised or expired,
all Restricted Stock Awards granted under the Plan have vested or been
forfeited, and all Restricted Stock Units, Phantom Stock Awards, and Bonus Stock
Awards have been satisfied, settled or expired.





5

--------------------------------------------------------------------------------

 

 

IV.  ADMINISTRATION

(a)        Composition of Committee.  The Plan shall be administered by the
Committee; provided, however, that the Board may determine to administer the
Plan from time to time, in which case references herein to the “Committee” shall
be deemed to include references to the “Board.”  At any time that a member of a
Committee is not a Qualified Member, any action of the applicable Committee
relating to an Award granted or to be granted to a Participant who is then an
Executive Officer may be taken either (i) by a subcommittee, designated by the
Committee, composed solely of two or more Qualified Members, or (ii) by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action; provided, however, that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members.  Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of the Plan.  Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Affiliates, shareholders, Participants, beneficiaries, and
permitted transferees under the Plan or other persons claiming rights from or
through a Participant.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may appoint
agents to assist it in administering the Plan.

(b)        Powers.  Subject to the express provisions of the Plan, the Committee
shall have the authority, in its sole and absolute discretion, to (i) adopt,
amend, and rescind administrative and interpretive rules and regulations
relating to the Plan; (ii) determine the eligible employees to whom, and the
time or times at which, Awards shall be granted; (iii) determine the number of
Ordinary Shares that shall be the subject of each Award; (iv) determine the
terms and provisions of each Award agreement (which need not be identical),
including provisions defining or otherwise relating to (A) the term and the
period or periods and extent of exercisability of the Options, (B) the extent to
which the transferability of Ordinary Shares issued or transferred pursuant to
any Award is restricted, (C) except as otherwise provided herein, the effect of
termination of employment with the Company or any of its Subsidiaries or the
Company’s holding company, of a Participant on the Award, and (D) the effect of
approved leaves of absence (consistent with any applicable regulations of the
Internal Revenue Service); (v) accelerate the vesting or time of exercisability
of any Award that has been granted; (vi) construe the respective Award
agreements and the Plan; (vii) make determinations of the Fair Market Value of
the Ordinary Shares pursuant to the Plan; (viii) delegate its duties under the
Plan to such agents as it may appoint from time to time, provided that the
Committee may not delegate its duties with respect to making Awards to Executive
Officers; (ix) subject to the restrictions contained within the Plan, terminate,
modify or amend the Plan, (x) adopt sub-plans to the Plan as it considers
necessary or desirable to take account of, mitigate or comply with taxation,
securities, exchange control or other regulatory laws, and (xi) make all other
determinations, perform all other acts, and exercise all other powers and
authority necessary or advisable for administering the Plan, including the
delegation of those ministerial acts and responsibilities as the Committee deems
appropriate.

(c)        Additional Powers.  The Committee shall have such additional powers
as are delegated to it by the other provisions of the Plan.  Subject to the
express provisions of the Plan, this shall





6

--------------------------------------------------------------------------------

 

 

include the power to construe the Plan and the respective agreements executed
hereunder, to prescribe rules and regulations relating to the Plan, to determine
the terms, restrictions and provisions of the agreement relating to each Award,
including such terms, restrictions and provisions as shall be requisite in the
judgment of the Committee to cause designated Options to qualify as Incentive
Stock Options, and to make all other determinations necessary or advisable for
administering the Plan.  The Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan, in any Award, or in any
Award agreement in the manner and to the extent it deems necessary or desirable
to carry the Plan into effect, and the Committee shall be the sole and final
judge of that necessity or desirability.  The determinations of the Committee on
the matters referred to in this Paragraph IV shall be conclusive.

(d)        Delegation of Authority by the Committee.  Notwithstanding the
preceding provisions of this Paragraph IV or any other provision of the Plan to
the contrary, the Committee may from time to time, in its sole discretion,
delegate to the Chief Executive Officer of the Company the administration (or
interpretation of any provision) of the Plan, and the right to grant Awards
under the Plan, insofar as such administration (and interpretation) and power to
grant Awards relates to any person who is not an Executive Officer or any other
director or officer of the Company, its Subsidiaries or any of its
Affiliates.  Any such delegation may be effective only so long as the Chief
Executive Officer of the Company is a Director, and the Committee may revoke
such delegation at any time.  The Committee may put any conditions and
restrictions on the powers that may be exercised by the Chief Executive Officer
of the Company upon such delegation as the Committee determines in its sole
discretion.  In the event of any conflict in a determination or interpretation
under the Plan as between the Committee and the Chief Executive Officer of the
Company, the determination or interpretation, as applicable, of the Committee
shall be conclusive.

V.  SHARES SUBJECT TO THE PLAN;

AWARD LIMITS; GRANT OF AWARDS

(a)        Shares Subject to the Plan and Award Limits.  Subject to adjustment
as provided in Paragraph XIII, the aggregate maximum number of Ordinary Shares
that may be issued under the Plan and the Non-Employee Share and Cash Award Plan
shall not exceed 9,679,393 Ordinary Shares, including all Awards outstanding
prior to the Effective Date. The aggregate maximum number of Ordinary Shares
that may be issued under the Plan through Incentive Stock Options, shall not
exceed 9,679,393 Ordinary Shares.  Ordinary Shares shall be deemed to have been
issued under the Plan and the Non-Employee Share and Cash Award Plan only to the
extent actually issued and delivered to a Participant (or permitted transferee)
pursuant to an Award.  To the extent that an Award lapses or the rights of its
holder terminate, any Ordinary Shares subject to such Award shall again be
available for the grant of an Award under the Plan and the Non-Employee Share
and Cash Award Plan.  In addition, Ordinary Shares issued under the Plan and the
Non-Employee Share and Cash Award Plan and forfeited from Participants and
Ordinary Shares withheld for payment of applicable employment taxes and/or
withholding obligations associated with an Award shall again be available for
the grant of an Award under the Plan and/ or the Non-Employee Share and Cash
Award Plan.  If the Committee authorizes the assumption under this Plan, in
connection with any merger, amalgamation, consolidation, acquisition of property
or stock, or reorganization, of awards granted under another plan, such
assumption shall not reduce the maximum number of Ordinary Shares available for
issuance under this Plan.  





7

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision in the Plan or Non-Employee Share and Cash Award
Plan to the contrary, (i) the maximum number of Ordinary Shares that may be
subject to Awards denominated in Ordinary Shares granted to any one individual
during any calendar year may not exceed 1,500,000 Ordinary Shares, and (ii) the
maximum amount of cash subject to Awards denominated in cash granted to any one
individual during any calendar year may not exceed $3,500,000.

(b)        Grant of Awards.  The Committee may from time to time grant Awards to
one or more employees determined by it to be eligible for participation in the
Plan in accordance with the terms of the Plan.

(c)        Shares Offered.  Subject to the limitations set forth in subparagraph
V(a) hereof, the Ordinary Shares to be offered pursuant to the grant of an Award
may be settled by the issue of new Ordinary Shares or Ordinary Shares held in
treasury or Ordinary Shares acquired or to be acquired by an employee benefit
trust.  Any of such Ordinary Shares which remain unissued and which are not
subject to outstanding Awards at the termination of the Plan shall cease to be
subject to the Plan but, until termination of the Plan, the Company shall at all
times make available a sufficient number of Ordinary Shares to meet the
requirements of the Plan.

VI.  ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are employees
of the Company, a Subsidiary or the Company’s holding company, including an
executive Director of the Company, a Subsidiary or the Company’s holding
company.  An Award may be granted on more than one occasion to the same person,
and, subject to the limitations set forth in the Plan, such Award may include an
Incentive Stock Option, an Option that is not an Incentive Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Phantom Stock Award, a
Bonus Stock Award, or any combination thereof.

VII.  STOCK OPTIONS

(a)        Option Period.  The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant.

(b)        Limitations on Exercise of Option.  An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee.

(c)        Special Limitations on Incentive Stock Options.  An Incentive Stock
Option may be granted only to an individual who is employed by the Company or
any parent or subsidiary corporation (as defined in section 424 of the Code) at
the time the Option is granted.  To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Stock Option is granted)
of Ordinary Shares with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Options which
do not constitute Incentive Stock Options.  The Committee shall determine, in
accordance with applicable provisions of the Code, Treasury Regulations, and
other administrative pronouncements, which of a Participant’s  





8

--------------------------------------------------------------------------------

 

 

Incentive Stock Options will not constitute Incentive Stock Options because of
such limitation and shall notify the Participant of such determination as soon
as practicable after such determination.  No Incentive Stock Option shall be
granted to an individual if, at the time the Option is granted, such individual
owns shares possessing more than 10% of the total combined voting power of all
classes of shares of the Company or of its parent or subsidiary corporation,
within the meaning of section 422(b)(6) of the Code, unless (i) at the time such
Option is granted, the option price is at least 110% of the Fair Market Value of
the Ordinary Shares subject to the Option and (ii) such Option by its terms is
not exercisable after the expiration of five years from the date of grant.  An
Award of an Incentive Stock Option may provide that such Option may be exercised
not later than (i) three (3) months following termination of employment of the
Participant with the Company and all subsidiary corporations under Section
424(f) of the Code (other than as set forth in clause (ii) of this Paragraph VII
(c)) or (ii) one year following termination of employment of the Participant
with the Company and all subsidiary corporations under Section 424(f) of the
Code due to death or permanent and total disability within the meaning of
Section 22(e)(3) of the Code, in each case as and to the extent determined by
the Committee to comply with the requirements of Section 422 of the Code.  If
Ordinary Shares acquired by exercise of an Incentive Stock Option are disposed
of within two years following the date of grant or one year following the
transfer of such shares to the Participant upon exercise, the Participant shall,
promptly following such disposition, notify the Company in writing of the date
and terms of such disposition and provide such other information regarding the
disposition as the Company may reasonably require.  Except as otherwise provided
in sections 421 or 422 of the Code, an Incentive Stock Option shall not be
transferable and shall be exercisable during the Participant’s lifetime only by
such Participant or the Participant’s guardian or legal representative.

(d)        Option Award Agreement.  Each Option shall be evidenced by an Award
Agreement in such form and containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve,
including provisions to comply with the rules relating to Incentive Stock Option
under section 422 of the Code as applicable.  Each Award Agreement shall specify
the effect of termination or cessation of employment on the exercisability of
the Option.  An Award Agreement may provide methods of exercising the Option by
establishing procedures satisfactory to the Committee with respect
thereto.  Further, an Award Agreement may provide, on such terms and conditions
as the Committee in its sole discretion may prescribe, for the grant of a Stock
Appreciation Right in connection with the grant of an Option and, in such case,
the exercise of the Stock Appreciation Right shall result in the surrender of
the right to purchase a number of Ordinary Shares under the Option equal to the
number of Ordinary Shares with respect to which the Stock Appreciation Right is
exercised (and vice versa). In the case of any Stock Appreciation Right that is
granted in connection with an Incentive Stock Option, such right shall be
exercisable only when the Fair Market Value of the Ordinary Shares exceeds the
price specified therefor in the Option or the portion thereof to be
surrendered.  The terms and conditions of the respective Award Agreements need
not be identical.

(e)        Option Price and Payment.  The price at which an Ordinary Share may
be purchased upon exercise of an Option shall be determined by the Committee
but, subject to adjustment as provided in Paragraph XIII, such purchase price
shall not be less than the Fair Market Value of an Ordinary Share on the date
such Option is granted.  The Option or portion thereof may be





9

--------------------------------------------------------------------------------

 

 

exercised by delivery of an irrevocable notice of exercise to the Company, as
specified by the Committee.  The purchase price of the Option or portion thereof
shall be paid in full in the manner prescribed by the Committee.  Payment of the
purchase price may be made: (i) in cash or by cash equivalent acceptable to the
Committee, or, (ii) to the extent permitted by the Committee in its sole
discretion in an Award Agreement or otherwise (A) in Ordinary Shares valued at
the Fair Market Value of such shares on the date of exercise, (B) through an
open-market, broker-assisted sales transaction pursuant to which the Company is
promptly delivered the amount of proceeds necessary to satisfy the purchase
price, (C) by reducing the number of Ordinary Shares otherwise deliverable upon
the exercise of the Option by the number of Ordinary Shares having a Fair Market
Value on the date of exercise equal to the purchase price, (D) by a combination
of the methods described above or (E) by such other method as may be approved by
the Committee.

(f)        Shareholder Rights and Privileges.  The Participant shall be entitled
to all the privileges and rights of a shareholder only with respect to such
Ordinary Shares as have been purchased under the Option and for which Ordinary
Shares have been issued to and registered in the Participant’s name.

(g)        Repricing Prohibition.  Except as provided in Paragraph XIII, the
Committee may not, without approval of the shareholders of the Company, (i)
lower the purchase price under any outstanding Option or Stock Appreciation
Right granted pursuant to the Plan, (ii) take any other action with respect to
any such outstanding Option or Stock Appreciation Right that is treated as a
repricing under United States generally accepted accounting principles, or (iii)
cancel any such outstanding Option or Stock Appreciation Right when its purchase
price exceeds the Fair Market Value of the underlying Ordinary Shares in
exchange for cash, another Award or other equity.

VIII.  RESTRICTED STOCK AWARDS

(a)        Forfeiture Restrictions To Be Established by the Committee.  Ordinary
Shares that are the subject of a Restricted Stock Award shall be subject to
restrictions on disposition by the Participant and an obligation of the
Participant to forfeit and/ or compulsorily surrender or transfer the Ordinary
Shares to (as the Committee may direct) the Company, an employee benefit trust
or any third person under certain circumstances (the “Forfeiture
Restrictions”).  The Forfeiture Restrictions shall be determined by the
Committee in its sole discretion, and the Committee may provide that the
Forfeiture Restrictions shall lapse upon the passage of time or the attainment
of one or more performance measures established by the Committee.  The Committee
will also determine the mechanism for forfeiting the Ordinary Shares subject to
the Restricted Stock Award and may require the Participant to enter into such
arrangements, as the Committee determines to be appropriate, in order to enforce
the obligations of the Participant under the Award Agreement.  Any performance
measures may be determined by the Committee in its sole discretion. Each
Restricted Stock Award may have different Forfeiture Restrictions, in the
discretion of the Committee.

(b)        Other Terms and Conditions.  Ordinary Shares awarded pursuant to a
Restricted Stock Award shall be evidenced in such manner as the Committee shall
determine.  If a share certificate is registered in the name of the Participant,
the Committee may require that such certificates bear an appropriate legend
referring to applicable Forfeiture Restrictions and other restrictions, that the
Company retain physical possession of the certificates and/or that the





10

--------------------------------------------------------------------------------

 

 

Participant deliver to the Company a share transfer form relating to the
Ordinary Shares subject to the Restricted Stock Award.  Unless provided
otherwise in an Award Agreement, the Participant shall have the right to receive
dividends with respect to Ordinary Shares subject to a Restricted Stock Award,
to vote Ordinary Shares subject thereto, and to enjoy all other shareholder
rights, except that (i) the Participant shall not be entitled to delivery of the
Ordinary Shares until the Forfeiture Restrictions have expired, (ii) the Company
shall retain custody of any certificates representing Ordinary Shares subject to
the Restricted Stock Award until the Forfeiture Restrictions have expired, (iii)
the Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Ordinary Shares until the Forfeiture Restrictions have
expired, (iv) a breach of the terms and conditions established by the Committee
pursuant to the Award Agreement shall cause a forfeiture of the Restricted Stock
Award, and (v) any dividends paid with respect to Ordinary Shares subject to a
Restricted Stock Award shall be subject to the same vesting and forfeiture terms
as the related Restricted Stock.  At the time of such Award, the Committee may,
in its sole discretion, prescribe additional terms, conditions, or restrictions
relating to Restricted Stock Awards, including, but not limited to, rules
pertaining to the termination or cessation of employment (by retirement,
disability, death, or otherwise, such terms of which shall be defined in any
Award Agreement) of a Participant prior to expiration of the Forfeiture
Restrictions.  Such additional terms, conditions, or restrictions shall be set
forth in an Award Agreement made in conjunction with the Award.

(c)        Payment for Restricted Stock.  The Committee shall determine the
amount and form of any payment for Ordinary Shares received pursuant to a
Restricted Stock Award, provided that in the absence of such a determination, a
Participant shall not be required to make any payment for Ordinary Shares
received pursuant to a Restricted Stock Award, except to the extent otherwise
required by law.

(d)        Restricted Stock Agreements.  At the time any Award is made under
this Paragraph VIII, the Company and the Participant shall enter into an Award
Agreement setting forth each of the matters contemplated hereby and such other
matters as the Committee may determine to be appropriate.  The terms and
provisions of the respective Award Agreements need not be identical.

IX.  PHANTOM STOCK AWARDS

(a)        Phantom Stock Awards.  Phantom Stock Awards are rights to receive
Ordinary Shares with a value equal to any appreciation or increase in the Fair
Market Value of Ordinary Shares over a specified period of time, which vest over
a period of time as established by the Committee.  The Committee may, in its
discretion, require payment or other conditions of the Participant respecting
any Phantom Stock Award.  A Phantom Stock Award may include a share settled
Stock Appreciation Right that is granted independently of an Option; provided,
however, that the exercise price per Ordinary Share subject to the Stock
Appreciation Right shall be determined by the Committee but, subject to
adjustment as provided in Paragraph XIII, such exercise price shall not be less
than the Fair Market Value of an Ordinary Share on the date such Stock
Appreciation Right is granted.

(b)        Award Period.  The Committee shall establish, with respect to and at
the time of each Phantom Stock Award, a period over which the Award shall vest
with respect to the Participant.





11

--------------------------------------------------------------------------------

 

 

(c)        Payment.  Following the end of the vesting period for a Phantom Stock
Award (or at such other time as the applicable Award Agreement may provide), the
holder of a Phantom Stock Award shall be entitled to receive payment of an
amount, not exceeding the maximum value of the Phantom Stock Award, based on the
then vested value of the Award.  Payment of a Phantom Stock Award may only be
made in Ordinary Shares.  Payment shall be made in a lump sum or in installments
as prescribed by the Committee in an Award Agreement.  Cash dividend equivalents
may be paid with respect to a Phantom Stock Award, subject to the same vesting
and forfeiture terms as the Phantom Stock Award, as determined by the Committee.

(d)        Phantom Stock Award Agreements.  At the time any Award is made under
this Paragraph IX, the Company and the Participant shall enter into an Award
Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate.  The terms
and provisions of the respective Award Agreements need not be identical.

X.  RESTRICTED STOCK UNIT AWARDS

(a)        Restricted Stock Unit Awards.  The Committee is authorized to grant
Restricted Stock Units, which are rights to receive Ordinary Shares at the end
of a specified period (which may or may not be coterminous with the vesting
schedule of the Award), to a Participant, subject to the terms and conditions
below as well as in any Restricted Stock Unit Award Agreement governing the
Award.

(b)        Other Terms and Conditions.  Settlement of an Award of Restricted
Stock Units shall occur upon expiration of the period specified for such
Restricted Stock Unit by the Committee.  In addition, Restricted Stock Units
shall be subject to such restrictions (which may include a risk of forfeiture)
as the Committee may impose, if any, which restrictions may lapse at the
expiration of the specified period or at earlier specified times (including
based on the achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine.  Restricted Stock Units shall be satisfied by the
delivery of Ordinary Shares in the amount equal to the specified number of
Ordinary Shares covered by the Restricted Stock Units.

(c)        Dividend Equivalents.  Unless otherwise determined by the Committee
and specified in the Award Agreement, dividend equivalents on the specified
number of Ordinary Shares covered by an Award of Restricted Stock Units shall be
either (i) paid with respect to such number of Ordinary Shares covered by
Restricted Stock Units and shall be subject to the same vesting and forfeiture
terms as the related Restricted Stock Units, or (ii) deferred with respect to
such Restricted Stock Units and the amount or value thereof automatically deemed
reinvested in additional Restricted Stock Units with the same terms as the
related Restricted Stock Units.

(d)        Restricted Stock Unit Agreements.  At any time any Award is made
under this Paragraph X, the Company and the Participant shall enter into an
Award Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate.  The terms and
provisions of the respective Award Agreements need not be identical.





12

--------------------------------------------------------------------------------

 

 

XI.  BONUS STOCK AWARDS

Each Bonus Stock Award granted to a Participant shall constitute a transfer of
unrestricted Ordinary Shares on such terms and conditions as the Committee shall
determine.  Bonus Stock Awards shall be made in respect of Ordinary Shares and
need not be subject to performance criteria or objectives or to forfeiture.  The
purchase price, if any, for Ordinary Shares issued in connection with a Bonus
Stock Award shall be determined by the Committee in its sole discretion.  Bonus
Stock Awards may be utilized to grant Ordinary Shares in lieu of obligations to
pay cash or deliver other property under other plans or compensatory
arrangements, provided that, in the case of Executive Officers, the amount of
such grants remains within the discretion of the Committee.  In the case of any
grant of Ordinary Shares to an officer of the Company or any of its Subsidiaries
or the Company’s holding company in lieu of salary or other cash compensation,
the number of Ordinary Shares granted in place of such compensation shall be
reasonable, as determined by the Committee.

XII.  FORFEITURE EVENTS

(a)        General.  The Committee may specify in an Award Agreement at the time
of the Award that the Participant’s rights, payments and benefits with respect
to an Award are subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award.  Such events may
include, without limitation, termination of Service for Cause, violation of
material Company policies, breach of noncompetition, non-solicitation,
confidentiality or other restrictive covenants that may apply to the Participant
or other conduct by the Participant that is detrimental to the business or
reputation of the Company.

(b)        Termination for Cause.  Unless otherwise provided by the Committee
and set forth in an Award Agreement, if (i) a Participant’s employment with the
Company, any Subsidiary or the Company’s holding company shall be terminated for
Cause or (ii) after termination of employment for any other reason, the
Committee determines in its discretion either that, (1) during the Participant’s
period of employment, the Participant engaged in an act which would have
warranted termination of employment for Cause or (2) after termination, the
Participant engaged in conduct that violated any continuing obligation or duty
of the Participant in respect of the Company or any Affiliate, such
Participant’s rights, payments and benefits with respect to an Award shall be
subject to cancellation, forfeiture and/or recoupment.  The Committee shall have
the power to determine whether the Participant’s employment has been terminated
for Cause, the date upon which such termination for Cause occurs, whether the
Participant engaged in an act which would have warranted termination of
employment for Cause or engaged in conduct that violated any continuing
obligation or duty of the Participant in respect of the Company or any
Affiliate.  Any such determination shall be final, conclusive and binding upon
all Persons.  In addition, if the Committee shall reasonably determine that a
Participant has committed or may have committed any act which could constitute
the basis for a termination of such Participant’s employment for Cause or
violates any continuing obligation or duty of the Participant in respect of the
Company or any Affiliate, the Committee may suspend the Participant’s rights to
exercise any Stock Option or Stock Appreciation Right, receive any payment or
vest in any right with respect to any Award pending a determination by the
Committee of whether an act or omission could constitute the basis for a
termination for Cause as provided in this Paragraph XII.





13

--------------------------------------------------------------------------------

 

 

(c)        Accounting Restatement.  If a Participant receives compensation
pursuant to an Award under the Plan based on U.S. GAAP financial statements that
are subsequently required to be restated to correct accounting errors and/or
misstatements in a way that would decrease the value of such compensation,  the
Participant will, to the extent not otherwise prohibited by law, upon the
written request of the Company, forfeit and repay to the Company the difference
between what the Participant received and what the Participant should have
received based on the accounting restatement, in accordance with (i) the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 945 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any national securities exchange on which the Company’s equity
securities may be listed (the “Policy”).  By accepting an Award hereunder, the
Participant acknowledges and agrees that the Policy, whenever adopted, shall
apply to such Award, and all incentive-based compensation payable pursuant to
such Award shall be subject to forfeiture and repayment pursuant to the terms of
the Policy.

XIII.  RECAPITALIZATION OR REORGANIZATION

(a)        No Effect on Right or Power.  The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the shareholders of the Company to make or authorize any variation in
the share capital of the Company or any Affiliate or any other adjustment,
recapitalization, reorganization, or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger, acquisition or
consolidation of the Company or any Affiliate, any issue of debt or equity
securities ahead of or affecting Ordinary Shares or the rights thereof, the
winding up, dissolution or liquidation of the Company or any Affiliate, any
sale, lease, exchange, or other disposition of all or any part of its assets or
business, any demerger or any scheme of arrangement or any other corporate act
or proceeding.

(b)        Adjustments In Shares.1  The shares with respect to which Awards may
be granted are Ordinary Shares as presently constituted, but if, and whenever,
prior to the expiration of an Award theretofore granted, the Company shall
effect:

(i)         any variation in the share capital of the Company (whenever
effected) by way of any corporate event or transaction involving the Company, a
Subsidiary  and/or an Affiliate, including, without limitation, a subdivision,
 consolidation, merger, amalgamation, consolidation, reorganization,
recapitalization, reclassification, separation, stock split, reverse stock
split, split up, spin-off, combination of shares, exchange of shares, dividend
in kind, extraordinary cash dividend or other like change in capital structure
(other than normal cash dividends to shareholders of the Company), or any
similar corporate event or transaction;

(ii)       the implementation of a demerger (in whatever form);

 

--------------------------------------------------------------------------------

1 Note to Draft: Accountants to review adjustment provisions.

 





14

--------------------------------------------------------------------------------

 

 

(iii)      an exempt distribution within the meaning of section 1075 of the U.K.
Corporation Tax Act 2009; and/or

(iv)       the payment of a share dividend on Ordinary Shares without receipt of
consideration by the Company or other dividend in specie or the payment of a
special case which, in each case, materially affects the value of an Award;

the Committee shall, in the case of clause (b)(i), adjust the Awards in such
manner as it considers appropriate to ensure that each holder of Awards does not
experience a significant increase or decrease in the value of such Awards solely
by reason of the transaction or event, including, without limitation,
adjustments to (i) the maximum number and kind of shares, units, or other
securities or property that may be issued under the Plan or under particular
forms of Awards, (ii) the number and kind of shares, units or other property
subject to then outstanding Awards, (iii) the exercise price, purchase price or
grant price for each share, unit or other property subject to then outstanding
Awards (provided that the exercise price of an Option to subscribe for new
Ordinary Shares may not be adjusted to an Option exercise price per Ordinary
Share of less than the nominal value per Ordinary Share, unless the Company is
authorized by its shareholders to capitalize reserves and issue Ordinary Shares
for less than their nominal value), (iv) other value determinations applicable
to the Plan and/or outstanding Awards, and (v) any other terms of an Award that
are affected by the event.  Notwithstanding the foregoing, in the case of
Incentive Stock Options, any such adjustments shall, to the extent practicable,
be made in a manner consistent with the requirements of Section 424(a) of the
Code, unless otherwise determined by the Committee.

In the case of clauses (b)(ii), (iii) and (iv), to the extent not already
covered by clause (b)(i), the Committee may adjust the Awards in such manner as
it considers appropriate to ensure that each holder of Awards does not
experience a significant increase or decrease in the value of such Awards solely
by reason of the transaction or event, including, without limitation, the
adjustments as described in subsections (i)-(v) in the paragraph immediately
above.

Notwithstanding the foregoing, in the case of Incentive Stock Options, any such
adjustments shall, to the extent practicable, be made in a manner consistent
with the requirements of Section 424(a) of the Code, unless otherwise determined
by the Committee.

(c)        Corporate Changes.  Upon the occurrence of a Corporate Change, unless
otherwise specifically prohibited under applicable law or by the applicable
rules and regulations of any governmental agency with jurisdiction or applicable
governmental agencies or national securities exchanges, or unless the Committee
shall determine otherwise in the Award Agreement, the Committee is authorized
(but not obligated) to make adjustments in the terms and conditions of
outstanding Awards, including without limitation the following (or any
combination thereof):  (a) continuation or assumption of such outstanding Awards
under the Plan by the Company (if it is the surviving company or corporation) or
by the surviving company or corporation or its parent; (b) substitution by the
surviving company or corporation or its parent of awards with substantially the
same terms for outstanding Awards; (c) acceleration of exercisability, vesting,
lapse of restrictions and/or payment under outstanding Awards immediately prior
to the occurrence of such event; (d) upon written notice, provide that any
outstanding Stock Options and Stock Appreciation Rights must be exercised, to
the extent then exercisable, during a





15

--------------------------------------------------------------------------------

 

 

reasonable period of time immediately prior to the scheduled consummation of the
event or such other reasonable period as determined by the Committee (contingent
upon the consummation of the event), and at the end of such period, such Stock
Options and Stock Appreciation Rights shall terminate to the extent not so
exercised within the relevant period; and (e) cancel all or any portion of
outstanding Awards for fair value (in the form of cash, Ordinary Shares, other
property or any combination thereof) as determined in the sole discretion of the
Committee; provided,  however, that, in the case of Stock Options and Stock
Appreciation Rights, the fair value may equal the excess, if any, of the value
or amount of the consideration to be paid in the Corporate Change transaction to
holders of Ordinary Shares (or, if no such consideration is paid, Fair Market
Value of the Ordinary Shares) over the aggregate exercise or purchase price, as
applicable, with respect to such Awards or portion thereof being canceled, or if
no such excess, zero; provided, further, that if any payments or other
consideration payable to holders of Ordinary Shares in connection with the
Corporate Change are deferred and/or contingent as a result of escrows, earn
outs, holdbacks or any other contingencies, payments under this provision may be
made subject to the same terms and conditions applicable to the holders of
Ordinary Shares general in connection with the Corporate Change.

XIV.  AMENDMENT AND TERMINATION OF THE PLAN

The Committee may amend, alter, suspend, discontinue, or terminate (for purposes
of this Paragraph XIV, an “Action”) the Plan or any portion thereof or any Award
(or Award Agreement) thereunder at any time; provided that no such Action shall
be made, other than as permitted under Paragraph XIII)  (i) without shareholder
approval (A) if such approval is necessary to comply with any tax (e.g. with
respect to Incentive Stock Options) or regulatory requirement applicable to the
Plan or (B) if such Action requires shareholder approval under applicable stock
exchange requirements, and (ii) without the written consent of the affected
Participant, if such Action would materially impair the rights of any
Participant under any Award theretofore granted to such Participant under the
Plan; provided,  however, that the Committee may amend the Plan, any Award or
any Award Agreement without such consent of the Participant in such manner as it
deems necessary to comply with applicable laws.

XV.  MISCELLANEOUS

(a)        No Right To An Award.  Neither the approval of the Plan nor any
action of the Board or of the Committee shall be deemed to give any individual
any right to be granted an Award under the Plan.  The Plan shall be
unfunded.  The Company shall not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.

(b)        No Employment/Membership Rights Conferred.  Nothing contained in the
Plan shall (i) confer upon any individual any right with respect to continuation
of employment or of a consulting or advisory relationship with the Company, a
Subsidiary or the Company’s holding company or (ii) interfere in any way with
the right of the Company, any Subsidiary or the Company’s holding company to
terminate his or her employment or consulting or advisory relationship at any
time.  Nothing contained in the Plan shall confer upon any Director any right
with respect to continuation of membership on the Board.





16

--------------------------------------------------------------------------------

 

 

(c)        Limitation on Rights Conferred Under Plan.

(i)         Notwithstanding any provision of the Plan, the rights and
obligations of any individual under the terms of his office or employment with
the Company, a Subsidiary or the Company’s holding company shall not be affected
by his or her participation in the Plan or any right which he or she may have to
participate in the Plan or acquire Ordinary Shares pursuant thereto.

(ii)       The grant of Awards shall not confer on the Participant any right
with respect to continuance of employment by the Company,  any Subsidiary or the
Company’s holding company nor will it interfere in any way with the right of the
Company, any Subsidiary or the Company’s holding company to terminate the
Participant’s employment at any time.

(iii)      The grant of Awards to a Participant on one occasion does not entitle
that individual to any further grants of Awards on any future occasion.

(iv)       A Participant who is granted any Awards pursuant to the Plan shall
have no rights to compensation or damages in consequence of the cessation of his
or her office or employment with the Company, any Subsidiary or the Company’s
holding company for any reason whatsoever, whether or not in breach of contract,
insofar as those rights arise or may arise from his or her ceasing to have
rights under any Awards under the Plan as a result of such cessation or from the
loss or diminution in value of such rights or entitlements.

(v)        An individual will have no right to compensation for any loss of
rights or expectations under the Plan for any reason, for any exercise, or
failure to exercise, any discretionary power by the Committee or its delegate
under the Plan (including without limitation any alleged arbitrary or irrational
exercise of a discretionary power), or for any decision to amend or terminate
the Plan.  If an individual did acquire any such rights, he or she would be
deemed to have waived them irrevocably by accepting the Award.

(d)        Payment Terms Applicable to All Awards.  Except as specifically
provided under the terms of the Plan and any applicable Award Agreement,
payments to be made by the Company, a Subsidiary or the Company’s holding
company upon the exercise of an Option or other Award or settlement of an Award
may only be made in the form of Ordinary Shares.  Except as otherwise provided
herein and as would not result in the imposition of taxes or penalties under
Section 409A of the Code, if applicable, the settlement of any Award may be
accelerated in the discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Corporate Change).  Installments may be
required by the Committee (subject to Paragraph XIV of the Plan) or permitted at
the election of the Participant on terms and conditions established by the
Committee and in compliance with the rules of Section 409A of the Code and all
regulations promulgated thereunder, if applicable.  Payments may include
provisions for the payment or crediting of reasonable interest on installment
payments.  This Plan shall not constitute an “employee benefit plan” for
purposes of section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).





17

--------------------------------------------------------------------------------

 

 

(e)        Withholding.  The Company, any Subsidiary or the Company’s holding
company shall have the power and the right to deduct or withhold automatically
from any amount deliverable under the Award or otherwise, or require a
Participant to remit to the Company, the minimum statutory amount (or the
maximum or other rate as determined by the Committee in an Award Agreement or
otherwise) to satisfy any tax, social insurance or social security contributions
(including any amount of U.K. employer’s National Insurance constrictions or
payment on account liability which a Participant has agreed or elected to bear),
payroll, fringe benefit or other taxes required by law or regulation to be
withheld with respect to any taxable event arising as a result of the Plan.  The
Committee may establish appropriate procedures to provide for any such payments,
including but not limited to (1) to the extent permitted by applicable law, the
deduction of such payment from the salary or bonuses or any other amounts due to
a Participant by the Company, a Subsidiary or the Company’s holding company at
any time, (2) the sale of any number of Ordinary Shares acquired or to be
acquired pursuant to the grant, vesting or exercise of an Award and the
forwarding of the proceeds of any such sale to any appropriate revenue, tax or
social insurance authority, (3) withholding in Ordinary Shares otherwise to be
issued pursuant to the Awards, and (4) by direct collection from the Participant
at any time.

(f)        No Restriction on Corporate Action.  Nothing contained in the Plan
shall be construed to prevent the Company or any Affiliate from taking any
action which is deemed by the Company or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan.  No Participant, beneficiary or other
person shall have any claim against the Company or any Affiliate as a result of
any such action.

(g)        Trading Policy and Other Restrictions.  Transactions involving Awards
under the Plan shall be subject to the Company’s Insider Trading Policy, Short
Swing Policy and other restrictions, terms and conditions, to the extent
established by the Committee or by applicable law, including any other
applicable policies set by the Committee, from time to time.  The Company shall
not be obligated to issue any Ordinary Shares pursuant to any Award granted
under the Plan at any time when the Ordinary Shares covered by such Award have
not been registered under the Securities Act of 1933, as amended, and such other
state and federal laws, rules, and regulations as the Company or the Committee
deems applicable and, in the opinion of legal counsel for the Company, there is
no exemption from the registration requirements of such laws, rules, and
regulations available for the issuance and sale of such Ordinary Shares.  As a
condition precedent to the issuance of Ordinary Shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action that the Company determines is necessary or advisable to meet
such requirements.  The Committee may impose such conditions on any Ordinary
Shares issuable under the Plan as it may deem advisable, under the requirements
of any applicable laws or exchange upon which such shares of the same class are
then listed, and under any blue sky or other securities laws applicable to such
shares.  The Committee may also require the Participant to represent and
warrant at the time of issuance or transfer that the Ordinary Shares are being
acquired solely for investment purposes and without any current intention to
sell or distribute such shares.  The Committee shall determine whether cash,
Awards, other securities or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be rounded, forfeited or otherwise eliminated.





18

--------------------------------------------------------------------------------

 

 

(h)        Restrictions on Transfer.  An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set forth in
subparagraph VII(c)) shall not be pledged, hypothecated or otherwise encumbered
or subject to any lien, obligation or liability of a Participant and shall not
be transferable or assignable by a Participant (other than following the
Participant’s death, subject to the applicable laws of descent and
distribution).  Any Options or Stock Appreciation Rights may only be exercised
during the lifetime of the Participant only by the Participant or his or her
guardian or legal representative and, following the Participant’s death, only by
his or her executor, administrator, personal representative or other legal
representative of the Participant’s estate (as applicable).

(i)         Governing Law.  This Plan and each Award Agreement shall be governed
by the laws of England and Wales without regard to any conflict of laws
principles and the English courts will have exclusive jurisdiction in respect of
all disputes arising under or in connection with the Plan and any Awards.

PARTICIPANT ACKNOWLEDGES THAT, BY ACCEPTING AN AWARD AGREEMENT UNDER THE PLAN,
PARTICIPANT IS WAIVING, IF APPLICABLE, ANY RIGHT THAT PARTICIPANT MAY HAVE TO A
JURY TRIAL RELATED TO THIS PLAN OR ANY AWARD AGREEMENT THEREUNDER.

(j)         Waiver of Certain Claims.  By participating in the Plan, the
Participant waives all and any rights to compensation or damages in consequence
of the termination of his or her office or Service with the Company, any
Subsidiary or the Company’s holding company for any reason whatsoever, whether
lawfully or otherwise, insofar as those rights arise or may arise from his or
her ceasing to have rights under the Plan as a result of such termination, or
from the loss or diminution in value of such rights or entitlements, including
by reason of the operation of the terms of the Plan, any determination by the
Board or Committee pursuant to a discretion contained in the Plan or any Award
Agreement or the provisions of any statute or law relating to taxation.

(k)        Section 409A of the Code and Section 457A of the Code.

(i)         To the extent applicable, it is intended that the Plan and all
Awards hereunder comply with, or be exempt from, the requirements of
Section 409A of the Code and the Treasury Regulations and other guidance issued
thereunder, and that the Plan and all Award Agreements shall be interpreted and
applied by the Committee in a manner consistent with this intent in order to
avoid the imposition of any additional tax under Section 409A of the Code.  In
the event that any (i) provision of the Plan or an Award Agreement, (ii) Award,
payment, transaction or (iii) other action or arrangement contemplated by the
provisions of the Plan is determined by the Committee to not comply with the
applicable requirements of Section 409A of the Code and the Treasury Regulations
and other guidance issued thereunder, the Committee shall have the authority to
take such actions and to make such changes to the Plan or an Award Agreement as
the Committee deems necessary to comply with such requirements;
provided, however, that no such action shall materially and adversely affect any
outstanding Award without the consent of the affected Participant.  No payment
that constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or an Award





19

--------------------------------------------------------------------------------

 

 

Agreement upon a termination of Service will be made or provided unless and
until such termination is also a “separation from service,” as determined in
accordance with Section 409A of the Code.  Notwithstanding the foregoing or
anything elsewhere in the Plan or an Award Agreement to the contrary, if a
Participant is a “specified employee” as defined in Section 409A of the Code at
the time of termination of Service with respect to an Award, then solely to the
extent necessary to avoid the imposition of any additional tax under
Section 409A of the Code, the commencement of any payments or benefits under the
Award shall be deferred until the date that is six (6) months plus one (1) day
following the date of the Participant’s termination of Service or, if earlier,
the Participant’s death (or such other period as required to comply with
Section 409A).  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code.

(ii)       The Company intends that any Awards be structured in compliance with,
or to satisfy an exemption from, Section 457A of the Code (“Section 457A”) and
all regulations, guidance, compliance programs and other interpretative
authority thereunder, such that there are no adverse tax consequences, interest,
or penalties as a result of the payments.  Notwithstanding the Company’s
intention, in the event any Award is subject to Section 457A, the Committee may,
in its sole discretion and without a Participant’s prior consent, amend the Plan
and/or Awards, adopt policies and procedures, or take any other actions
(including amendments, policies, procedures and actions with retroactive effect)
as are necessary or appropriate to (a) exempt the Plan and/or any Award from the
application of Section 457A, (b) preserve the intended tax treatment of any such
Award, or (c) comply with the requirements of Section 457A, including without
limitation any such regulations, guidance, compliance programs and other
interpretative authority that may be issued after the date of the grant.

(l)         No Guarantees Regarding Tax Treatment.  Participants (or their
beneficiaries) shall be responsible for all income taxes and employee social
security liabilities with respect to any Awards under the Plan. The Committee
and the Company make no guarantees to any Person regarding the tax treatment of
Awards or payments made under the Plan.  Neither the Committee nor the Company
has any obligation to take any action to prevent the assessment of any tax on
any Person with respect to any Award under Section 409A of the Code or Section
457A of the Code or otherwise and none of the Company or any of its Affiliates,
or any of their employees or representatives shall have any liability to a
Participant with respect thereto.

(m)       Data Protection.  The Company and its Affiliates may collect and
process personal data about Participants in connection with the implementation
and operation of the Plan. Any processing of a Participant's personal data
undertaken by the Company or any of its Affiliates will be in accordance with
the relevant data protection legislation in force at the relevant time and with
the Company's data protection policy as amended from time to time. The Company
has issued a Privacy Notice which is available on request from the Company
Secretary at the Company's registered office address or which can be downloaded
from the Company's intranet. The Privacy Notice explains what personal data the
Company and its Affiliates will commonly collect and process. It also explains
the reasons for the processing, for how long this personal data is typically
kept, the rights of employees regarding their personal data and when the





20

--------------------------------------------------------------------------------

 

 

Company or its Subsidiaries may share personal data, including when it may be
transferred outside of the European Economic Area.

(n)        Employee Trust.  The Company and any Subsidiary may establish and/or
an employee benefit trust to administer the Plan and may (to the extent
permitted by section 682 of the U.K. Companies Act 2006) provide monies to any
trustee of any employee benefit trust established by the Company and any
Subsidiary to enable them to acquire Ordinary Shares for the purposes of the
Plan, or enter into any guarantee or indemnity for such purposes.

(o)        Costs of Plan.  The Company will pay all costs incurred in
introducing and operating the Plan.  If employees of any Subsidiary or the
Company’s holding company receive Awards, such Subsidiary or the Company’s
holding company, if requested, will reimburse the Company for costs incurred in
connection with granting and administering such Awards.

(p)        Third Party Rights.  Except as provided in subparagraph XV(h), a
person who is not a party to the grant of an Award under the Plan will have no
right under the U.K. Contracts (Rights of Third Parties) Act 1999 to enforce any
of its terms.

(q)        Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person, or Award, and the remainder of the
Plan and any such Award shall remain in full force and effect.

(r)        Successors.  All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, amalgamation, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

 

 



21

--------------------------------------------------------------------------------

 

 

ANNEX I

 

CARDTRONICS PLC.

FOURTH AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN

FOR NON-EMPLOYEE SHARE AND CASH AWARDS

I.  PURPOSE OF THE NON-EMPLOYEE SHARE PLAN AND CASH AWARD PLAN

This Annex to the CARDTRONICS, INC.  FOURTH AMENDED AND RESTATED 2007 STOCK
INCENTIVE PLAN (as assumed and adopted by Cardtronics plc (the “Company”),
effective January 18, 2019) (“Annex I” or the “Non-Employee Share and Cash Award
Plan”) governs (i) the grant of Awards to Directors who are not employed by the
Company or any Subsidiary, to Consultants and to employees to the extent such
employees are excluded from participating in the Plan, and (ii) the grants of
cash-Awards and cash-settled Awards to any Participant.

The Annex I to the Cardtronics plc. Third Amended and Restated 2007 Stock
Incentive Plan shall continue in effect and unchanged with respect to awards
outstanding thereunder as of January 17, 2019. All Awards granted under Annex I
on or following January 18, 2019 shall be covered by this Annex I to the Fourth
Amended and Restated 2007 Stock Incentive Plan.

II.  DEFINITIONS

The following definitions shall be applicable throughout the Non-Employee Share
and Cash Award Plan unless specifically modified by any paragraph:

(a)        “Affiliate” means any corporation, partnership, limited liability
company or association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors or
comparable governing body of the controlled entity or organization or (ii) to
direct or cause the direction of the management and policies of the controlled
entity or organization, whether through the ownership of voting securities or by
contract or otherwise.

(b)        “Annual Incentive Award” means a conditional right granted to a
Participant under Paragraph IX of the Non-Employee Share and Cash Award Plan
hereof to receive a cash payment, as determined by the Committee, after the end
of a specified year.

(c)        “Award” means, individually or collectively, any Option, Restricted
Stock Award, Restricted Stock Unit Award, Annual Incentive Award, Phantom Stock
Award, or Bonus Stock Award, in each case, granted under the Non-Employee Share
and Cash Award Plan.

(d)        “Award Agreement” means either (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award

 

 



 

--------------------------------------------------------------------------------

 

 

granted under this Non-Employee Share and Cash Award Plan, or (b) a written or
electronic statement issued by the Company, a Subsidiary or the Company’s
holding company to a Participant describing the terms and conditions of the
actual grant of such Award.

(e)        “Board” means the Board of Directors of the Company.

(f)        “Bonus Stock Award” means an Award granted under Paragraph XII of the
Non-Employee Share and Cash Award Plan.

(g)        “Cause”  shall have the meaning ascribed to it in the Participant’s
employment agreement with the Company, a Subsidiary or the Company’s holding
company; provided, however, that if the Participant does not have such an
employment agreement or the Participant’s employment agreement does not define
the term “cause”, then “Cause” shall mean the termination of the Participant’s
service with the Company based on a determination by the Committee (or its
delegate) that the Participant: (i) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of the Participant’s
duties with respect to the Company or any Affiliate; (ii) has refused without
proper legal reason to perform the Participant’s duties and responsibilities to
the Company or any Affiliate; (iii) has materially breached any material
provision of a written agreement or corporate policy or code of conduct
established by the Company or any Affiliate; (iv) has willfully engaged in
conduct that is materially injurious to the Company or any Affiliate; (v) has
disclosed without specific authorization from the Company confidential
information of the Company or any Affiliate that is materially injurious to any
such entity; (vi) has committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any
Affiliate; or (vii) has been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction).

(h)        “Change in Control Company Event” means the occurrence of any of the
following circumstances:

(i)         Any person (or group of persons acting in concert) obtains Control
of the Company as a result of making an offer to acquire all of the issued
shares of the Company (other than those which are at the time owned by such
person or by persons acting in concert with that person), or if there is
otherwise a change of Control of the Company including by way of merger,
consolidation or share exchange with any other person.

(ii)       A person becoming bound or entitled to acquire shares of the Company
under sections 979 to 982 of the U.K. Companies Act 2006.

(iii)      The court sanctioning a compromise or arrangement between the Company
and its shareholders under section 899 of the U.K. Companies Act 2006, resulting
in a change of Control of the Company.

(i)         “Code” means the U.S. Internal Revenue Code of 1986, as
amended.  References in the Non-Employee Share and Cash Award Plan to any
section of the Code shall be deemed to include any amendments or successor
provisions to such section and any regulations under such section.





A-2

--------------------------------------------------------------------------------

 

 

(j)         “Committee” means the Compensation Committee of the Board, subject
to the limitations and exceptions as provided in subparagraph IV(a), such other
committee designated by the Board to administer this Non-Employee Share and Cash
Award Plan or the Board, in each case as determined by the Board.

(k)        “Company” shall have the meaning assigned to such term in Paragraph
I.

(l)         “Consultant” means any person who is not an employee or a Director
and who is providing advisory or consulting services to the Company or any
Affiliate.

(m)       “Control” shall have the same meaning as in section 995 of the U.K.
Income Tax Act 2007.

(n)        “Corporate Change”  shall mean:

(i)         A Change in Control Company Event;

(ii)       A sale of all or substantially all of the assets of the Company to
any other person or entity;

(iii)      a dissolution or liquidation of the Company;,

(iv)       any Person acquires or gains ownership or control, directly or
indirectly, of more than 30% the combined voting power of the then outstanding
voting shares of the Company entitled to vote generally in the election of its
directors; or

(v)        during any period of twelve consecutive months the following
individuals (the “Incumbent Directors”) cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the Effective Date of the Plan, constitute the Board and any new director
whose appointment or election by the Board or nomination for election by the
Company’s shareholders was approved or recommended by a vote of at least a
majority of the directors then still in office who either were directors on the
Effective Date of the Plan or whose appointment, election or nomination for
election was previously so approved or recommended (other than such new director
whose initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent or proxy
solicitation, relating to the election of directors of the Company by or on
behalf of a Person other than the Board),

unless, in each case of (ii), (iii) and (iv), following such event (A) the
holders of equity securities of the Company immediately prior to such event
beneficially own, directly or indirectly, immediately after such event equity
securities of the resulting or surviving parent entity, the transferee entity or
any new direct or indirect parent entity of the Company resulting from or
surviving any such transaction (such entity, the “Successor Entity”) entitled to
70% or more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the Successor Entity in
substantially the same proportion that they owned the equity securities of the
Company immediately prior to such transaction or (B) at least a majority of the
members of the board of directors (or comparable governing body) of the
Successor Entity immediately





A-3

--------------------------------------------------------------------------------

 

 

following such event were Incumbent Directors at the time of the execution of
the initial agreement providing for such event.

Notwithstanding the foregoing, if the Participant is subject to Section 409A of
the Code, solely for purposes of determining the timing of payment or timing of
distribution for purposes of an Award that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, a Corporate Change
shall not be deemed to have occurred unless the events that have occurred will
also constitute a “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation,” of the Company under Section 409A of the Code, or any
successor provision.

(o)        “Director” means an individual who is a member of the Board.

(p)        An “employee” means any person (including an executive Director) in
an employment relationship with the Company, a Subsidiary or the Company’s
holding company.

(q)        “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

(r)        “Executive Officer” shall mean an “officer” of the Company as
specified in Rule 16a-1(f) of the Exchange Act, and any successor rule,
regulation, or statute fulfilling the same or a similar function.

(s)        “Fair Market Value” means, as of any specified date, the closing
share price of the Ordinary Shares (i) reported by the NASDAQ Stock Market LLC
on that date or (ii) if the Ordinary Shares are no longer listed on the NASDAQ
Stock Market LLC but are listed on any other stock exchange, as reported on the
stock exchange composite tape of such exchange on that date (or such other
reporting service approved by the Committee); or, in either case, if no prices
are reported on that date, on the last preceding date on which such prices of
the Ordinary Shares are so reported.  If the Ordinary Shares are traded over the
counter at the time a determination of its fair market value is required to be
made hereunder, its fair market value shall be deemed to be equal to the average
between the reported high and low or closing bid and asked prices of Ordinary
Shares on the most recent date on which Ordinary Shares were publicly
traded.  In the event Ordinary Shares are not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate and, to the extent required for setting the exercise price or
purchase price of an Option or Stock Appreciation Right, if applicable,
consistent with the requirements of section 409A of the Code.

(t)         “Incentive Stock Option” means an incentive stock option within the
meaning of section 422 of the Code.

(u)        “including” means including without limitation.

(v)        “Non-Employee Share and Cash Award Plan” means this Annex I as
amended from time to time.





A-4

--------------------------------------------------------------------------------

 

 

(w)       “Option” means an Award granted under Paragraph VII of the
Non-Employee Share and Cash Award Plan and includes both Incentive Stock Options
to purchase Ordinary Shares and Options that do not constitute Incentive Stock
Options to purchase Ordinary Shares.

(x)        “Ordinary Shares” means the Class A ordinary shares, nominal value
$0.01 per share, in the Company or any security into which such Ordinary Shares
may be changed or converted by reason of any transaction or event of the type
described in Paragraph XIV of the Non-Employee Share and Cash Award Plan.

(y)        “Participant” means an employee, Consultant, or Director or the
Company, a Subsidiary or an Affiliate who has been granted an Award under the
Non-Employee Share and Cash Award Plan.

(z)        “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Section 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.

(aa)      “Plan” means the Cardtronics plc 2018 Stock Incentive Plan.

(bb)      “Phantom Stock Award” means an Award granted under Paragraph X of the
Non-Employee Share and Cash Award Plan.

(cc)      “Qualified Member” means a director who qualifies as a “nonemployee
director” within the meaning of Rule 16b-3(i) of the Exchange Act.

(dd)      “Restricted Stock Award” means an Award granted under Paragraph VIII
of the Non-Employee Share and Cash Award Plan.

(ee)      “Restricted Stock Unit Award” means a right, granted under Paragraph
XI hereof, to receive Ordinary Shares, cash or a combination thereof at the end
of a specified period.

(ff)       “Stock Appreciation Right” means a right to acquire, upon exercise of
the right, Ordinary Shares and/or, in the sole discretion of the Committee, cash
having an aggregate value equal to the then excess of the Fair Market Value of
the Ordinary Shares with respect to which the right is exercised over the
exercise price therefor.

(gg)      “Subsidiary” means a company or corporate body (as defined by section
1173(1) of the U.K. Companies Act 2006) that is a direct or indirect subsidiary
of the Company within the meaning of section 1159 and Schedule 6 of the U.K.
Companies Act 2006 and is more than fifty percent (50%) owned by the Company.

III.  EFFECTIVE DATE AND DURATION OF

THE NON-EMPLOYEE SHARE AND CASH AWARD PLAN

The Non-Employee Share and Cash Award Plan was originally effective July 1,
2016.  No further Awards may be granted under the Non-Employee Share and Cash
Award Plan after 10 years from July 1, 2016.  The Non-Employee Share and Cash
Award Plan shall remain in effect until all Options granted under the
Non-Employee Share and Cash Award Plan have been





A-5

--------------------------------------------------------------------------------

 

 

exercised or expired, all Restricted Stock Awards granted under the Non-Employee
Share and Cash Award Plan have vested or been forfeited, and all Restricted
Stock Units, Annual Incentive Awards, Phantom Stock Awards, and Bonus Stock
Awards have been satisfied, settled or expired.

IV.  ADMINISTRATION

(a)        Composition of Committee.  The Non-Employee Share and Cash Award Plan
shall be administered by the Committee; provided, however, that the Board may
determine to administer the Non-Employee Share and Cash Award Plan from time to
time, in which case references herein to the “Committee” shall be deemed to
include references to the “Board.”  At any time that a member of a Committee is
not a Qualified Member, any action of the applicable Committee relating to an
Award granted or to be granted to a Participant who is then an Executive
Officer, may be taken either (i) by a subcommittee, designated by the Committee,
composed solely of two or more Qualified Members, or (ii) by the Committee but
with each such member who is not a Qualified Member abstaining or recusing
himself or herself from such action; provided, however, that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members.  Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of the Non-Employee Share and Cash
Award Plan.  Any action of the Committee shall be final, conclusive and binding
on all persons, including the Company, its Affiliates, shareholders,
Participants, beneficiaries, and permitted transferees under the Non-Employee
Share and Cash Award Plan or other persons claiming rights from or through a
Participant.  The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may appoint agents to assist
it in administering the Non-Employee Share and Cash Award Plan.

(b)        Powers.  Subject to the express provisions of the Non-Employee Share
and Cash Award Plan, the Committee shall have the authority, in its sole and
absolute discretion, to (i) adopt, amend, and rescind administrative and
interpretive rules and regulations relating to the Non-Employee Share and Cash
Award Plan; (ii) determine the eligible persons to whom, and the time or times
at which, Awards shall be granted; (iii) determine the amount of cash and the
number of Ordinary Shares, or any combination thereof, that shall be the subject
of each Award; (iv) determine the terms and provisions of each Award agreement
(which need not be identical), including provisions defining or otherwise
relating to (A) the term and the period or periods and extent of exercisability
of the Options, (B) the extent to which the transferability of Ordinary Shares
issued or transferred pursuant to any Award is restricted, (C) except as
otherwise provided herein, the effect of termination of employment or the
service relationship with the Company, or any of its Subsidiaries or the
Company’s holding company, of a Participant on the Award, and (D) the effect of
approved leaves of absence (consistent with any applicable regulations of the
Internal Revenue Service); (v) accelerate the vesting or time of exercisability
of any Award that has been granted; (vi) construe the respective Award
agreements and the Non-Employee Share and Cash Award Plan; (vii) make
determinations of the Fair Market Value of the Ordinary Shares pursuant to the
Non-Employee Share and Cash Award Plan; (viii) delegate its duties under the
Non-Employee Share and Cash Award Plan to such agents as it may appoint from
time to time, provided that the Committee may not delegate its duties with
respect to making Awards to Executive Officers; (ix) subject to the restrictions
contained within the Non-Employee Share and Cash Award





A-6

--------------------------------------------------------------------------------

 

 

Plan, terminate, modify or amend the Non-Employee Share and Cash Award Plan, (x)
adopt sub-plans to the Non-Employee Share and Cash Award Plan as it considers
necessary or desirable to take account of, mitigate or comply with taxation,
securities, exchange control or other regulatory laws, and (xi) make all other
determinations, perform all other acts, and exercise all other powers and
authority necessary or advisable for administering the Non-Employee Share and
Cash Award Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate.

(c)        Additional Powers.  The Committee shall have such additional powers
as are delegated to it by the other provisions of the Non-Employee Share and
Cash Award Plan.  Subject to the express provisions of the Non-Employee Share
and Cash Award Plan, this shall include the power to construe the Non-Employee
Share and Cash Award Plan and the respective agreements executed hereunder, to
prescribe rules and regulations relating to the Non-Employee Share and Cash
Award Plan, to determine the terms, restrictions and provisions of the agreement
relating to each Award, including such terms, restrictions and provisions as
shall be requisite in the judgment of the Committee to cause designated Options
to qualify as Incentive Stock Options, and to make all other determinations
necessary or advisable for administering the Non-Employee Share and Cash
Award Plan.  The Committee may correct any defect, supply any omission, or
reconcile any inconsistency in the Non-Employee Share and Cash Award Plan, in
any Award, or in any Award agreement in the manner and to the extent it deems
necessary or desirable to carry the Non-Employee Share and Cash Award Plan into
effect, and the Committee shall be the sole and final judge of that necessity or
desirability.  The determinations of the Committee on the matters referred to in
this Paragraph IV shall be conclusive.

(d)        Delegation of Authority by the Committee.  Notwithstanding the
preceding provisions of this Paragraph IV or any other provision of the
Non-Employee Share and Cash Award Plan to the contrary, the Committee may from
time to time, in its sole discretion, delegate to the Chief Executive Officer of
the Company the administration (or interpretation of any provision) of the
Non-Employee Share and Cash Award Plan, and the right to grant Awards under the
Non-Employee Share and Cash Award Plan, insofar as such administration (and
interpretation) and power to grant Awards relates to any person who is not an
Executive Officer or any other director or officer of the Company, its
Subsidiaries or any of its Affiliates.  Any such delegation may be effective
only so long as the Chief Executive Officer of the Company is a Director, and
the Committee may revoke such delegation at any time.  The Committee may put any
conditions and restrictions on the powers that may be exercised by the Chief
Executive Officer of the Company upon such delegation as the Committee
determines in its sole discretion.  In the event of any conflict in a
determination or interpretation under the Non-Employee Share and Cash Award Plan
as between the Committee and the Chief Executive Officer of the Company, the
determination or interpretation, as applicable, of the Committee shall be
conclusive.

V.  SHARES SUBJECT TO THE NON-EMPLOYEE SHARE AND CASH AWARD PLAN; AWARD LIMITS;
GRANT OF AWARDS

(a)        Shares Subject to the Non-Employee Share and Cash Award Plan and
Award Limits.  Subject to adjustment as provided in Paragraph XIV, the aggregate
maximum number of Ordinary Shares that may be issued under the Non-Employee
Share and Cash Award Plan and the Plan shall not exceed 9,679,393 Ordinary
Shares, including all Awards outstanding prior to the





A-7

--------------------------------------------------------------------------------

 

 

Effective Date of the Plan. The aggregate maximum number of Ordinary Shares that
may be issued under the Non-Employee Share and Cash Award Plan and the Plan
through Incentive Stock Options, shall not exceed 9,679,393 Ordinary
Shares.  Ordinary Shares shall be deemed to have been issued under the
Non-Employee Share and Cash Award Plan only to the extent actually issued and
delivered to a Participant (or permitted transferee) pursuant to an Award.  To
the extent that an Award lapses or the rights of its holder terminate, any
Ordinary Shares subject to such Award shall again be available for the grant of
an Award under the Non-Employee Share and Cash Award Plan and/or the Plan.  In
addition, Ordinary Shares issued under the Non-Employee Share and Cash Award
Plan and forfeited from Participants and Ordinary Shares withheld for payment of
applicable employment taxes and/or withholding obligations associated with an
Award shall again be available for the grant of an Award under the Non-Employee
Share and Cash Award Plan and/or the Plan.  If the Committee authorizes the
assumption under this the Non-Employee Share and Cash Award Plan, in connection
with any merger, amalgamation, consolidation, acquisition of property or stock,
or reorganization, of awards granted under another plan, such assumption shall
not reduce the maximum number of Ordinary Shares available for issuance under
this the Non-Employee Share and Cash Award Plan. Notwithstanding any provision
in the Plan or Non-Employee Share and Cash Award Plan to the contrary, (i) the
maximum number of Ordinary Shares that may be subject to Awards denominated in
Ordinary Shares granted to any one individual during any calendar year may not
exceed 1,500,000 Ordinary Shares, and (ii) the maximum amount of cash subject to
Awards denominated in cash granted to any one individual during any calendar
year may not exceed $3,500,000.

(b)        Grant of Awards.  The Committee may from time to time grant Awards to
one or more employees, Consultants, or Directors determined by it to be eligible
for participation in the Non-Employee Share and Cash Award Plan in accordance
with the terms of the Non-Employee Share and Cash Award Plan.

(c)        Shares Offered.  Subject to the limitations set forth in subparagraph
V(a) hereof, the Ordinary Shares to be offered pursuant to the grant of an Award
may be settled by the issue of new Ordinary Shares or Ordinary Shares held in
treasury.  Any of such Ordinary Shares which remain unissued and which are not
subject to outstanding Awards at the termination of the Non-Employee Share and
Cash Award Plan shall cease to be subject to the Non-Employee Share and Cash
Award Plan but, until termination of the Non-Employee Share and Cash Award Plan,
the Company shall at all times make available a sufficient number of Ordinary
Shares to meet the requirements of the Non-Employee Share and Cash Award Plan.

VI.  ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors of the Company, a Subsidiary or the Company’s holding
company.  An Award may be granted on more than one occasion to the same person,
and, subject to the limitations set forth in the Non-Employee Share and Cash
Award Plan, such Award may include an Incentive Stock Option, an Option that is
not an Incentive Stock Option, a Restricted Stock Award, a Restricted Stock Unit
Award, an Annual Incentive Award, a Phantom Stock Award, a Bonus Stock Award, or
any combination thereof.





A-8

--------------------------------------------------------------------------------

 

 

VII.  STOCK OPTIONS

(a)        Option Period.  The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant.

(b)        Limitations on Exercise of Option.  An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee.

(c)        Special Limitations on Incentive Stock Options.  An Incentive Stock
Option may be granted only to an individual who is employed by the Company or
any parent or subsidiary corporation (as defined in section 424 of the Code) at
the time the Option is granted.  To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Stock Option is granted)
of Ordinary Shares with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Options which
do not constitute Incentive Stock Options.  The Committee shall determine, in
accordance with applicable provisions of the Code, Treasury Regulations, and
other administrative pronouncements, which of a Participant’s Incentive Stock
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination.  No Incentive Stock Option shall be granted to an
individual if, at the time the Option is granted, such individual owns shares
possessing more than 10% of the total combined voting power of all classes of
shares of the Company or of its parent or subsidiary corporation, within the
meaning of section 422(b)(6) of the Code, unless (i) at the time such Option is
granted, the option price is at least 110% of the Fair Market Value of the
Ordinary Shares subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the date of grant.  An Award
of an Incentive Stock Option may provide that such Option may be exercised not
later than (i) three (3) months following termination of employment or service
of the Participant with the Company and all subsidiary corporations under
Section 424(f) of the Code (other than as set forth in clause (ii) of this
Paragraph VII (c)) or (ii) one year following termination of employment or
service of the Participant with the Company and all subsidiary corporations
under Section 424(f) of the Code due to death or permanent and total disability
within the meaning of Section 22(e)(3) of the Code, in each case as and to the
extent determined by the Committee to comply with the requirements of
Section 422 of the Code.  If Ordinary Shares acquired by exercise of an
Incentive Stock Option are disposed of within two years following the date of
grant or one year following the transfer of such shares to the Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Company may reasonably
require.  Except as otherwise provided in sections 421 or 422 of the Code, an
Incentive Stock Option shall not be transferable and shall be exercisable during
the Participant’s lifetime only by such Participant or the Participant’s
guardian or legal representative.

(d)        Option Award Agreement.  Each Option shall be evidenced by an Award
Agreement in such form and containing such provisions not inconsistent with the
provisions of the Non-Employee Share and Cash Award Plan as the Committee from
time to time shall approve, including provisions to comply with the rules
relating to Incentive Stock Option under section 422 of the Code as
applicable.  Each Award Agreement shall specify the effect of termination or
cessation of (i) employment, (ii) the consulting or advisory relationship, or
(iii) membership on





A-9

--------------------------------------------------------------------------------

 

 

the Board, as applicable, on the exercisability of the Option.  An Award
Agreement may provide methods of exercising the Option by establishing
procedures satisfactory to the Committee with respect thereto.  Further, an
Award Agreement may provide, on such terms and conditions as the Committee in
its sole discretion may prescribe, for the grant of a Stock Appreciation Right
in connection with the grant of an Option and, in such case, the exercise of the
Stock Appreciation Right shall result in the surrender of the right to purchase
a number of Ordinary Shares under the Option equal to the number of Ordinary
Shares with respect to which the Stock Appreciation Right is exercised (and vice
versa). In the case of any Stock Appreciation Right that is granted in
connection with an Incentive Stock Option, such right shall be exercisable only
when the Fair Market Value of the Ordinary Shares exceeds the price specified
therefor in the Option or the portion thereof to be surrendered.  The terms and
conditions of the respective Award Agreements need not be identical.

(e)        Option Price and Payment.  The price at which an Ordinary Share may
be purchased upon exercise of an Option shall be determined by the Committee
but, subject to adjustment as provided in Paragraph XIV, such purchase price
shall not be less than the Fair Market Value of an Ordinary Share on the date
such Option is granted.  The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee.  The purchase price of the Option or portion thereof shall be
paid in full in the manner prescribed by the Committee.  Payment of the purchase
price may be made: (i) in cash or by cash equivalent acceptable to the
Committee, or, (ii) to the extent permitted by the Committee in its sole
discretion in an Award Agreement or otherwise (A) in Ordinary Shares valued at
the Fair Market Value of such shares on the date of exercise, (B) through an
open-market, broker-assisted sales transaction pursuant to which the Company is
promptly delivered the amount of proceeds necessary to satisfy the purchase
price, (C) by reducing the number of Ordinary Shares otherwise deliverable upon
the exercise of the Option by the number of Ordinary Shares having a Fair Market
Value on the date of exercise equal to the purchase price, (D) by a combination
of the methods described above or (E) by such other method as may be approved by
the Committee.

(f)        Shareholder Rights and Privileges.  The Participant shall be entitled
to all the privileges and rights of a shareholder only with respect to such
Ordinary Shares as have been purchased under the Option and for which Ordinary
Shares have been issued to and registered in the Participant’s name.

(g)        Repricing Prohibition.  Except as provided in Paragraph XIV, the
Committee may not, without approval of the shareholders of the Company, (i)
lower the purchase price under any outstanding Option or Stock Appreciation
Right granted pursuant to the Non-Employee Share and Cash Award Plan, (ii) take
any other action with respect to any such outstanding Option or Stock
Appreciation Right that is treated as a repricing under United States generally
accepted accounting principles, or (iii) cancel any such outstanding Option or
Stock Appreciation Right when its purchase price exceeds the Fair Market Value
of the underlying Ordinary Shares in exchange for cash, another Award or other
equity.

VIII.  RESTRICTED STOCK AWARDS

(a)        Forfeiture Restrictions To Be Established by the Committee.  Ordinary
Shares that are the subject of a Restricted Stock Award shall be subject to
restrictions on disposition by





A-10

--------------------------------------------------------------------------------

 

 

the Participant and an obligation of the Participant to forfeit and/ or
compulsorily surrender or transfer the Ordinary Shares to (as the Committee may
direct) the Company, an employee benefit trust or any third person under certain
circumstances (the “Forfeiture Restrictions”).  The Forfeiture Restrictions
shall be determined by the Committee in its sole discretion, and the Committee
may provide that the Forfeiture Restrictions shall lapse upon the passage of
time or the attainment of one or more performance measures established by the
Committee.  The Committee will also determine the mechanism for forfeiting the
Ordinary Shares subject to the Restricted Stock Award and may require the
Participant to enter into such arrangements, as the Committee determines to be
appropriate, in order to enforce the obligations of the Participant under the
Award Agreement.  Any performance measures may be determined by the Committee in
its sole discretion. Each Restricted Stock Award may have different Forfeiture
Restrictions, in the discretion of the Committee.

(b)        Other Terms and Conditions.  Ordinary Shares awarded pursuant to a
Restricted Stock Award shall be evidenced in such manner as the Committee shall
determine.  If a share certificate is registered in the name of the Participant,
the Committee may require that such certificates bear an appropriate legend
referring to applicable Forfeiture Restrictions and other restrictions, that the
Company retain physical possession of the certificates and/or that the
Participant deliver to the Company a share transfer form relating to the
Ordinary Shares subject to the Restricted Stock Award.  Unless provided
otherwise in an Award Agreement, the Participant shall have the right to receive
dividends with respect to Ordinary Shares subject to a Restricted Stock Award,
to vote Ordinary Shares subject thereto, and to enjoy all other shareholder
rights, except that (i) the Participant shall not be entitled to delivery of the
Ordinary Shares until the Forfeiture Restrictions have expired, (ii) the Company
shall retain custody of any certificates representing Ordinary Shares subject to
the Restricted Stock Award until the Forfeiture Restrictions have expired, (iii)
the Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Ordinary Shares until the Forfeiture Restrictions have
expired, (iv) a breach of the terms and conditions established by the Committee
pursuant to the Award Agreement shall cause a forfeiture of the Restricted Stock
Award, and (v) any dividends paid with respect to Ordinary Shares subject to a
Restricted Stock Award shall be subject to the same vesting and forfeiture terms
as the related Restricted Stock.  At the time of such Award, the Committee may,
in its sole discretion, prescribe additional terms, conditions, or restrictions
relating to Restricted Stock Awards, including, but not limited to, rules
pertaining to the termination or cessation of employment or service (by
retirement, disability, death, or otherwise, such terms of which shall be
defined in any Award Agreement) of a Participant prior to expiration of the
Forfeiture Restrictions.  Such additional terms, conditions, or restrictions
shall be set forth in an Award Agreement made in conjunction with the Award.

(c)        Payment for Restricted Stock.  The Committee shall determine the
amount and form of any payment for Ordinary Shares received pursuant to a
Restricted Stock Award, provided that in the absence of such a determination, a
Participant shall not be required to make any payment for Ordinary Shares
received pursuant to a Restricted Stock Award, except to the extent otherwise
required by law.

(d)        Restricted Stock Agreements.  At the time any Award is made under
this Paragraph VIII, the Company and the Participant shall enter into an Award
Agreement setting forth each of the matters contemplated hereby and such other
matters as the Committee may





A-11

--------------------------------------------------------------------------------

 

 

determine to be appropriate.  The terms and provisions of the respective Award
Agreements need not be identical.

IX.  ANNUAL INCENTIVE AWARDS

The Committee is authorized to grant Annual Incentive Awards. At the time any
Annual Incentive Award is made under this Paragraph IX, the Company and the
Participant shall enter into an Award Agreement setting forth the terms of such
Award, and such additional matters as the Committee may determine to be
appropriate.  The grant or payment of such an Annual Incentive Award may be
contingent upon the achievement of pre-established performance goals and other
terms determined appropriate by the Committee for the applicable performance
period. The Committee may, at its discretion, establish an Annual Incentive
Award pool(s), which shall be an unfunded pool, for purposes of measuring
performance of the Company in connection with Annual Incentive Awards for any
given performance year.  After the end of each applicable year, the Committee
shall determine the amount, if any, of the Annual Incentive Award payable to
each Participant.  An Annual Incentive Award shall terminate if the Participant
does not remain continuously in the employ of the Company, a Subsidiary or the
Company’s holding company or does not continue to perform services as a
Consultant or a Director for the Company, a Subsidiary or the Company’s holding
company at all times during the applicable performance period, except as may be
determined by the Committee.

X.  PHANTOM STOCK AWARDS

(a)        Phantom Stock Awards.  Phantom Stock Awards are rights to receive
Ordinary Shares (or the Fair Market Value thereof), or rights to receive an
amount, in each case, with a value equal to any appreciation or increase in the
Fair Market Value of Ordinary Shares over a specified period of time, which vest
over a period of time as established by the Committee.  The Committee may, in
its discretion, require payment or other conditions of the Participant
respecting any Phantom Stock Award.  A Phantom Stock Award may include a Stock
Appreciation Right that is granted independently of an Option; provided,
however, that the exercise price per Ordinary Share subject to the Stock
Appreciation Right shall be determined by the Committee but, subject to
adjustment as provided in Paragraph XIV, such exercise price shall not be less
than the Fair Market Value of an Ordinary Share on the date such Stock
Appreciation Right is granted.

(b)        Award Period.  The Committee shall establish, with respect to and at
the time of each Phantom Stock Award, a period over which the Award shall vest
with respect to the Participant.

(c)        Payment.  Following the end of the vesting period for a Phantom Stock
Award (or at such other time as the applicable Award Agreement may provide), the
holder of a Phantom Stock Award shall be entitled to receive payment of an
amount, not exceeding the maximum value of the Phantom Stock Award, based on the
then vested value of the Award.  Payment of a Phantom Stock Award may be made in
cash, Ordinary Shares or a combination thereof as determined by the
Committee.  Payment shall be made in a lump sum or in installments as prescribed
by the Committee in an Award Agreement.  Any payment to be made in cash shall be
based on the Fair Market Value of the Ordinary Shares on the payment date or
such other date as may be specified by the Committee in an Award Agreement. Cash
dividend equivalents may be paid with respect





A-12

--------------------------------------------------------------------------------

 

 

to a Phantom Stock Award, subject to the same vesting and forfeiture terms as
the Phantom Stock Award, as determined by the Committee.

(d)        Phantom Stock Award Agreements.  At the time any Award is made under
this Paragraph X, the Company and the Participant shall enter into an Award
Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate.  The terms
and provisions of the respective Award Agreements need not be identical.

XI.  RESTRICTED STOCK UNIT AWARDS

(a)        Restricted Stock Unit Awards.  The Committee is authorized to grant
Restricted Stock Units, which are rights to receive Ordinary Shares or cash (or
combination thereof) at the end of a specified period (which may or may not be
coterminous with the vesting schedule of the Award), to a Participant, subject
to the terms and conditions below as well as in any Restricted Stock Unit Award
Agreement governing the Award.

(b)        Other Terms and Conditions.  Settlement of an Award of Restricted
Stock Units shall occur upon expiration of the period specified for such
Restricted Stock Unit by the Committee.  In addition, Restricted Stock Units
shall be subject to such restrictions (which may include a risk of forfeiture)
as the Committee may impose, if any, which restrictions may lapse at the
expiration of the specified period or at earlier specified times (including
based on the achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine.  Restricted Stock Units shall be satisfied by the
delivery of cash or Ordinary Shares in the amount equal to the Fair Market Value
of the specified number of Ordinary Shares covered by the Restricted Stock
Units, or combination thereof, as determined by the Committee.

(c)        Dividend Equivalents.  Unless otherwise determined by the Committee
and specified in the Award Agreement, dividend equivalents on the specified
number of Ordinary Shares covered by an Award of Restricted Stock Units shall be
either (i) paid with respect to such number of Ordinary Shares covered by
Restricted Stock Units and shall be subject to the same vesting and forfeiture
terms as the related Restricted Stock Units, or (ii) deferred with respect to
such Restricted Stock Units and the amount or value thereof automatically deemed
reinvested in additional Restricted Stock Units with the same terms as the
related Restricted Stock Units.

(d)        Restricted Stock Unit Agreements.  At any time any Award is made
under this Paragraph XI, the Company and the Participant shall enter into an
Award Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate.  The terms and
provisions of the respective Award Agreements need not be identical.

XII.  BONUS STOCK AWARDS

Each Bonus Stock Award granted to a Participant shall constitute a transfer of
unrestricted Ordinary Shares on such terms and conditions as the Committee shall
determine.  Bonus Stock Awards shall be made in respect of Ordinary Shares and
need not be subject to performance criteria or objectives or to forfeiture.  The
purchase price, if any, for Ordinary Shares issued in connection





A-13

--------------------------------------------------------------------------------

 

 

with a Bonus Stock Award shall be determined by the Committee in its sole
discretion.  Bonus Stock Awards may be utilized to grant Ordinary Shares in lieu
of obligations to pay cash or deliver other property under the Non-Employee
Share and Cash Award Plan or under other plans or compensatory arrangements,
provided that, in the case of Executive Officers, the amount of such grants
remains within the discretion of the Committee.  In the case of any grant of
Ordinary Shares to an officer of the Company or any of its Subsidiaries or the
Company’s holding company in lieu of salary or other cash compensation, the
number of Ordinary Shares granted in place of such compensation shall be
reasonable, as determined by the Committee

XIII.  FORFEITURE EVENTS

(a)        General.  The Committee may specify in an Award Agreement at the time
of the Award that the Participant’s rights, payments and benefits with respect
to an Award are subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award.  Such events may
include, without limitation, termination of Service for Cause, violation of
material Company policies, breach of noncompetition, non-solicitation,
confidentiality or other restrictive covenants that may apply to the Participant
or other conduct by the Participant that is detrimental to the business or
reputation of the Company.

(b)        Termination for Cause.  Unless otherwise provided by the Committee
and set forth in an Award Agreement, if (i) a Participant’s service with the
Company, a Subsidiary or the Company’s holding company shall be terminated for
Cause or (ii) after termination of employment or service for any other reason,
the Committee determines in its discretion either that, (1) during the
Participant’s period of employment or service, the Participant engaged in an act
which would have warranted termination of employment or service for Cause or (2)
after termination, the Participant engaged in conduct that violated any
continuing obligation or duty of the Participant in respect of the Company or
any Affiliate, such Participant’s rights, payments and benefits with respect to
an Award shall be subject to cancellation, forfeiture and/or recoupment.  The
Committee shall have the power to determine whether the Participant’s employment
or service has been terminated for Cause, the date upon which such termination
for Cause occurs, whether the Participant engaged in an act which would have
warranted termination of employment or service for Cause or engaged in conduct
that violated any continuing obligation or duty of the Participant in respect of
the Company or any Affiliate.  Any such determination shall be final, conclusive
and binding upon all Persons.  In addition, if the Committee shall reasonably
determine that a Participant has committed or may have committed any act which
could constitute the basis for a termination of such Participant’s employment or
service for Cause or violates any continuing obligation or duty of the
Participant in respect of the Company or any Affiliate, the Committee may
suspend the Participant’s rights to exercise any Stock Option or Stock
Appreciation Right, receive any payment or vest in any right with respect to any
Award pending a determination by the Committee of whether an act or omission
could constitute the basis for a termination for Cause as provided in this
Paragraph XIII.

(c)        Accounting Restatement.  If a Participant receives compensation
pursuant to an Award under the Non-Employee Share and Cash Award Plan based on
U.S. GAAP financial statements that are subsequently required to be restated to
correct accounting errors and/or misstatements in a way that would decrease the
value of such compensation, the Participant will,





A-14

--------------------------------------------------------------------------------

 

 

to the extent not otherwise prohibited by law, upon the written request of the
Company, forfeit and repay to the Company the difference between what the
Participant received and what the Participant should have received based on the
accounting restatement, in accordance with (i) the Company’s compensation
recovery, “clawback” or similar policy, as may be in effect from time to time
and (ii) any compensation recovery, “clawback” or similar policy made applicable
by law including the provisions of Section 945 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the rules, regulations and requirements
adopted thereunder by the Securities and Exchange Commission and/or any national
securities exchange on which the Company’s equity securities may be listed (the
“Policy”).  By accepting an Award hereunder, the Participant acknowledges and
agrees that the Policy, whenever adopted, shall apply to such Award, and all
incentive-based compensation payable pursuant to such Award shall be subject to
forfeiture and repayment pursuant to the terms of the Policy.

XIV.  RECAPITALIZATION OR REORGANIZATION

(a)        No Effect on Right or Power.  The existence of the Non-Employee Share
and Cash Award Plan and the Awards granted hereunder shall not affect in any way
the right or power of the Board or the shareholders of the Company to make or
authorize any variation in the share capital of the Company or any Affiliate or
any other adjustment, recapitalization, reorganization, or other change in the
Company’s or any Affiliate’s capital structure or its business, any merger,
acquisition or consolidation of the Company or any Affiliate, any issue of debt
or equity securities ahead of or affecting Ordinary Shares or the rights
thereof, the winding up, dissolution or liquidation of the Company or any
Affiliate, any sale, lease, exchange, or other disposition of all or any part of
its assets or business, any demerger or any scheme of arrangement or any other
corporate act or proceeding.

(b)        Adjustments In Shares.  The shares with respect to which Awards may
be granted are Ordinary Shares as presently constituted, but if, and whenever,
prior to the expiration of an Award theretofore granted, the Company shall
effect:

(i)         any variation in the share capital of the Company (whenever
effected) by way of any corporate event or transaction involving the Company, a
Subsidiary and/or an Affiliate, including, without limitation, a subdivision,
consolidation, merger, amalgamation, consolidation, reorganization,
recapitalization, reclassification, separation, stock split, reverse stock
split, split up, spin-off, combination of shares, exchange of shares, dividend
in kind, extraordinary cash dividend or other like change in capital structure
(other than normal cash dividends to shareholders of the Company), or any
similar corporate event or transaction;

(ii)       the implementation of a demerger (in whatever form);

(iii)      an exempt distribution within the meaning of section 1075 of the U.K.
Corporation Tax Act 2009; and/or

(iv)       the payment of a share dividend on Ordinary Shares without receipt of
consideration by the Company or other dividend in specie or the payment of a
special case which, in each case, materially affects the value of an Award;





A-15

--------------------------------------------------------------------------------

 

 

the Committee shall, in the case of clause (b)(i), adjust the Awards in such
manner as it considers appropriate to ensure that each holder of Awards does not
experience a significant increase or decrease in the value of such Awards solely
by reason of the transaction or event, including, without limitation,
adjustments to (i) the maximum number and kind of shares, units, or other
securities or property that may be issued under the Non-Employee Share and Cash
Award Plan or under particular forms of Awards, (ii) the number and kind of
shares, units or other property subject to then outstanding Awards, (iii) the
exercise price, purchase price or grant price for each share, unit or other
property subject to then outstanding Awards (provided that the exercise price of
an Option to subscribe for new Ordinary Shares may not be adjusted to an Option
exercise price per Ordinary Share of less than the nominal value per Ordinary
Share, unless the Company is authorized by its shareholders to capitalize
reserves and issue Ordinary Shares for less than their nominal value), (iv)
other value determinations applicable to the Non-Employee Share and Cash Award
Plan and/or outstanding Awards, and (v) any other terms of an Award that are
affected by the event.  Notwithstanding the foregoing, in the case of Incentive
Stock Options, any such adjustments shall, to the extent practicable, be made in
a manner consistent with the requirements of Section 424(a) of the Code, unless
otherwise determined by the Committee.

In the case of clauses (b)(ii), (iii) and (iv), to the extent not already
covered by clause (b)(i), the Committee may adjust the Awards in such manner as
it considers appropriate to ensure that each holder of Awards does not
experience a significant increase or decrease in the value of such Awards solely
by reason of the transaction or event, including, without limitation, the
adjustments as described in subsections (i)-(v) in the paragraph immediately
above. Notwithstanding the foregoing, in the case of Incentive Stock Options,
any such adjustments shall, to the extent practicable, be made in a manner
consistent with the requirements of Section 424(a) of the Code, unless otherwise
determined by the Committee.

(c)        Corporate Changes.  Upon the occurrence of a Corporate Change, unless
otherwise specifically prohibited under applicable law or by the applicable
rules and regulations of any governmental agency with jurisdiction or applicable
governmental agencies or national securities exchanges, or unless the Committee
shall determine otherwise in the Award Agreement, the Committee is authorized
(but not obligated) to make adjustments in the terms and conditions of
outstanding Awards, including without limitation the following (or any
combination thereof):  (a) continuation or assumption of such outstanding Awards
under the Non-Employee Share and Cash Award Plan by the Company (if it is the
surviving company or corporation) or by the surviving company or corporation or
its parent; (b) substitution by the surviving company or corporation or its
parent of awards with substantially the same terms for outstanding Awards; (c)
acceleration of exercisability, vesting, lapse of restrictions and/or payment
under outstanding Awards immediately prior to the occurrence of such event; (d)
upon written notice, provide that any outstanding Stock Options and Stock
Appreciation Rights must be exercised, to the extent then exercisable, during a
reasonable period of time immediately prior to the scheduled consummation of the
event or such other reasonable period as determined by the Committee (contingent
upon the consummation of the event), and at the end of such period, such Stock
Options and Stock Appreciation Rights shall terminate to the extent not so
exercised within the relevant period; and (e) cancel all or any portion of
outstanding Awards for fair value (in the form of cash, Ordinary Shares, other
property or any combination thereof) as determined in the sole discretion of the
Committee; provided,  however, that, in the case of Stock Options and Stock
Appreciation Rights, the fair value may equal the excess, if any, of the value
or amount of the consideration to be paid





A-16

--------------------------------------------------------------------------------

 

 

in the Corporate Change transaction to holders of Ordinary Shares (or, if no
such consideration is paid, Fair Market Value of the Ordinary Shares) over the
aggregate exercise or purchase price, as applicable, with respect to such Awards
or portion thereof being canceled, or if no such excess, zero; provided,
further, that if any payments or other consideration payable to holders of
Ordinary Shares in connection with the Corporate Change are deferred and/or
contingent as a result of escrows, earn outs, holdbacks or any other
contingencies, payments under this provision may be made subject to the same
terms and conditions applicable to the holders of Ordinary Shares general in
connection with the Corporate Change.

XV.  AMENDMENT AND TERMINATION OF

THE NON-EMPLOYEE SHARE AND CASH AWARD PLAN

The Committee may amend, alter, suspend, discontinue, or terminate (for purposes
of this Paragraph XV, an “Action”) the Non-Employee Share and Cash Award Plan or
any portion thereof or any Award (or Award Agreement) thereunder at any time;
provided that no such Action shall be made, other than as permitted under
Paragraph XIV)  (i) without shareholder approval (A) if such approval is
necessary to comply with any tax (e.g. with respect to Incentive Stock Options)
or regulatory requirement applicable to the Non-Employee Share and Cash Award
Plan or (B) if such Action requires shareholder approval under applicable stock
exchange requirements, and (ii) without the written consent of the affected
Participant, if such Action would materially impair the rights of any
Participant under any Award theretofore granted to such Participant under the
Non-Employee Share and Cash Award Plan; provided,  however, that the Committee
may amend the Non-Employee Share and Cash Award Plan, any Award or any Award
Agreement without such consent of the Participant in such manner as it deems
necessary to comply with applicable laws.

XVI.  MISCELLANEOUS

(a)        No Right To An Award.  Neither the approval of the Non-Employee Share
and Cash Award Plan nor any action of the Board or of the Committee shall be
deemed to give any individual any right to be granted an Award under the
Non-Employee Share and Cash Award Plan.  The Non-Employee Share and Cash Award
Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of funds or assets to
assure the performance of its obligations under any Award.

(b)        No Employment or Service /Membership Rights Conferred.  Nothing
contained in the Non-Employee Share and Cash Award Plan shall (i) confer upon
any individual any right with respect to continuation of employment or service
with the Company, a Subsidiary or the Company’s holding company or (ii)
interfere in any way with the right of the Company, a Subsidiary or the
Company’s holding company to terminate his or her employment or service
relationship at any time.  Nothing contained in the Non-Employee Share and Cash
Award Plan shall confer upon any Director any right with respect to continuation
of membership on the Board.

(c)        Limitation on Rights Conferred Under Non-Employee Share and Cash
Award Plan.

(i)         Notwithstanding any provision of the Non-Employee Share and Cash
Award Plan, the rights and obligations of any individual under the terms of his
office, employment or service with the Company, a Subsidiary or the Company’s
holding





A-17

--------------------------------------------------------------------------------

 

 

company shall not be affected by his or her participation in the Non-Employee
Share and Cash Award Plan or any right which he or she may have to participate
in the Non-Employee Share and Cash Award Plan or acquire Ordinary Shares
pursuant thereto.

(ii)       The grant of Awards shall not confer on the Participant any right
with respect to continuance of employment or service by the Company, any
Subsidiary or the Company’s holding company, nor will it interfere in any way
with the right of the Company, any Subsidiary or the Company’s holding company
to terminate the Participant’s employment or service at any time.

(iii)      The grant of Awards to a Participant on one occasion does not entitle
that individual to any further grants of Awards on any future occasion.

(iv)       A Participant who is granted any Awards pursuant to the Non-Employee
Share and Cash Award Plan shall have no rights to compensation or damages in
consequence of the cessation of his or her office, employment or service with
the Company, any Subsidiary or the Company’s holding company for any reason
whatsoever, whether or not in breach of contract, insofar as those rights arise
or may arise from his or her ceasing to have rights under any Awards under the
Non-Employee Share and Cash Award Plan as a result of such cessation or from the
loss or diminution in value of such rights or entitlements.

(v)        An individual will have no right to compensation for any loss of
rights or expectations under the Non-Employee Share and Cash Award Plan for any
reason, for any exercise, or failure to exercise, any discretionary power by the
Committee or its delegate under the Non-Employee Share and Cash Award Plan
(including, without limitation, any alleged arbitrary or irrational exercise of
a discretionary power), or for any decision to amend or terminate the
Non-Employee Share and Cash Award Plan.  If an individual did acquire any such
rights, he or she would be deemed to have waived them irrevocably by accepting
the Award.

(d)        Payment Terms Applicable to All Awards.  Except as specifically
provided under the terms of the Non-Employee Share and Cash Award Plan and any
applicable Award Agreement, payments to be made by the Company, a Subsidiary or
the Company’s holding company upon the exercise of an Option or other Award or
settlement of an Award may only be made in the form of Ordinary Shares.  Except
as otherwise provided herein and as would not result in the imposition of taxes
or penalties under Section 409A of the Code, if applicable, the settlement of
any Award may be accelerated in the discretion of the Committee or upon
occurrence of one or more specified events (in addition to a Corporate
Change).  Installments may be required by the Committee (subject to Paragraph XV
of the Non-Employee Share and Cash Award Plan) or permitted at the election of
the Participant on terms and conditions established by the Committee and in
compliance with the rules of Section 409A of the Code and all regulations
promulgated thereunder, if applicable.  Payments may include provisions for the
payment or crediting of reasonable interest on installment payments.  This
Non-Employee Share and Cash Award Plan shall not constitute an “employee benefit
plan” for purposes of section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).





A-18

--------------------------------------------------------------------------------

 

 

(e)        Withholding.  The Company, any Subsidiary or the Company’s holding
company shall have the power and the right to deduct or withhold automatically
from any amount deliverable under the Award or otherwise, or require a
Participant to remit to the Company, the minimum statutory amount (or the
maximum or other rate as determined by the Committee in an Award Agreement or
otherwise) to satisfy any tax, social insurance or social security contributions
(including any amount of U.K. employer’s National Insurance constrictions or
payment on account liability which a Participant has agreed or elected to bear),
payroll, fringe benefit or other taxes required by law or regulation to be
withheld with respect to any taxable event arising as a result of the
Non-Employee Share and Cash Award Plan.  The Committee may establish appropriate
procedures to provide for any such payments, including but not limited to (1) to
the extent permitted by applicable law, the deduction of such payment from the
salary or bonuses or any other amounts due to a Participant by the Company, a
Subsidiary or the Company’s holding company at any time, (2) the sale of any
number of Ordinary Shares acquired or to be acquired pursuant to the grant,
vesting or exercise of an Award and the forwarding of the proceeds of any such
sale to any appropriate revenue, tax or social insurance authority, (3)
withholding in Ordinary Shares otherwise to be issued pursuant to the Awards,
and (4) by direct collection from the Participant at any time.

(f)        No Restriction on Corporate Action.  Nothing contained in the
Non-Employee Share and Cash Award Plan shall be construed to prevent the Company
or any Affiliate from taking any action which is deemed by the Company or such
Affiliate to be appropriate or in its best interest, whether or not such action
would have an adverse effect on the Non-Employee Share and Cash Award Plan or
any Award made under the Non-Employee Share and Cash Award Plan.  No
Participant, beneficiary or other person shall have any claim against the
Company or any Affiliate as a result of any such action.

(g)        Trading Policy and Other Restrictions.  Transactions involving Awards
under the Non-Employee Share and Cash Award Plan shall be subject to the
Company’s Insider Trading Policy, Short Swing Policy and other restrictions,
terms and conditions, to the extent established by the Committee or by
applicable law, including any other applicable policies set by the Committee,
from time to time.  The Company shall not be obligated to issue any Ordinary
Shares pursuant to any Award granted under the Non-Employee Share and Cash Award
Plan at any time when the Ordinary Shares covered by such Award have not been
registered under the Securities Act of 1933, as amended, and such other state
and federal laws, rules, and regulations as the Company or the Committee deems
applicable and, in the opinion of legal counsel for the Company, there is no
exemption from the registration requirements of such laws, rules, and
regulations available for the issuance and sale of such Ordinary Shares.  As a
condition precedent to the issuance of Ordinary Shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action that the Company determines is necessary or advisable to meet
such requirements.  The Committee may impose such conditions on any Ordinary
Shares issuable under the Non-Employee Share and Cash Award Plan as it may deem
advisable, under the requirements of any applicable laws or exchange upon which
such shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares.  The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the Ordinary Shares are being acquired solely for investment purposes and
without any current intention to sell or distribute such shares.  The Committee
shall determine whether cash, Awards, other securities or other property shall
be issued or paid in lieu of fractional





A-19

--------------------------------------------------------------------------------

 

 

Shares or whether such fractional Shares or any rights thereto shall be rounded,
forfeited or otherwise eliminated.

(h)        Restrictions on Transfer.  An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set forth in
subparagraph VII(c)) shall not be pledged, hypothecated or otherwise encumbered
or subject to any lien, obligation or liability of a Participant and shall not
be transferable or assignable by a Participant (other than following the
Participant’s death, subject to the applicable laws of descent and
distribution).  Any Options or Stock Appreciation Rights may only be exercised
during the lifetime of the Participant only by the Participant or his or her
guardian or legal representative and, following the Participant’s death, only by
his or her executor, administrator, personal representative or other legal
representative of the Participant’s estate (as applicable).

(i)         Governing Law.  This Non-Employee Share and Cash Award Plan and each
Award Agreement shall be governed by the laws of England and Wales without
regard to any conflict of laws principles and the English courts will have
exclusive jurisdiction in respect of all disputes arising under or in connection
with the Non-Employee Share and Cash Award Plan and any Awards.

PARTICIPANT ACKNOWLEDGES THAT, BY ACCEPTING AN AWARD AGREEMENT UNDER THE
NON-EMPLOYEE SHARE AND CASH AWARD PLAN, PARTICIPANT IS WAIVING, IF APPLICABLE,
ANY RIGHT THAT PARTICIPANT MAY HAVE TO A JURY TRIAL RELATED TO THIS NON-EMPLOYEE
SHARE AND CASH AWARD PLAN OR ANY AWARD AGREEMENT THEREUNDER.

(j)         Waiver of Certain Claims.  By participating in the Non-Employee
Share and Cash Award Plan, the Participant waives all and any rights to
compensation or damages in consequence of the termination of his or her office
or Service with the Company, any Subsidiary or the Company’s holding company for
any reason whatsoever, whether lawfully or otherwise, insofar as those rights
arise or may arise from his or her ceasing to have rights under the Non-Employee
Share and Cash Award Plan as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Non-Employee Share and Cash Award Plan, any
determination by the Board or Committee pursuant to a discretion contained in
the Non-Employee Share and Cash Award Plan or any Award Agreement or the
provisions of any statute or law relating to taxation.

(k)        Section 409A of the Code and Section 457A of the Code.

(i)         To the extent applicable, it is intended that the Non-Employee Share
and Cash Award Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Non-Employee Share and Cash Award Plan
and all Award Agreements shall be interpreted and applied by the Committee in a
manner consistent with this intent in order to avoid the imposition of any
additional tax under Section 409A of the Code.  In the event that any (i)
provision of the Non-Employee Share and Cash Award Plan or an Award Agreement,
(ii) Award, payment, transaction or (iii) other action or arrangement
contemplated by the provisions of the Non-Employee Share





A-20

--------------------------------------------------------------------------------

 

 

and Cash Award Plan is determined by the Committee to not comply with the
applicable requirements of Section 409A of the Code and the Treasury Regulations
and other guidance issued thereunder, the Committee shall have the authority
to take such actions and to make such changes to the Non-Employee Share and Cash
Award Plan or an Award Agreement as the Committee deems necessary to comply with
such requirements; provided,  however, that no such action shall materially and
adversely affect any outstanding Award without the consent of the affected
Participant.  No payment that constitutes deferred compensation under
Section 409A of the Code that would otherwise be made under the Non-Employee
Share and Cash Award Plan or an Award Agreement upon a termination of Service
will be made or provided unless and until such termination is also a “separation
from service,” as determined in accordance with Section 409A of the
Code.  Notwithstanding the foregoing or anything elsewhere in the Non-Employee
Share and Cash Award Plan or an Award Agreement to the contrary, if a
Participant is a “specified employee” as defined in Section 409A of the Code at
the time of termination of Service with respect to an Award, then solely to the
extent necessary to avoid the imposition of any additional tax under
Section 409A of the Code, the commencement of any payments or benefits under the
Award shall be deferred until the date that is six (6) months plus one (1) day
following the date of the Participant’s termination of Service or, if earlier,
the Participant’s death (or such other period as required to comply with
Section 409A).  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code.

(ii)       The Company intends that any Awards be structured in compliance with,
or to satisfy an exemption from, Section 457A of the Code (“Section 457A”) and
all regulations, guidance, compliance programs and other interpretative
authority thereunder, such that there are no adverse tax consequences, interest,
or penalties as a result of the payments.  Notwithstanding the Company’s
intention, in the event any Award is subject to Section 457A, the Committee may,
in its sole discretion and without a Participant’s prior consent, amend the
Non-Employee Share and Cash Award Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (a) exempt the Non-Employee Share and Cash Award Plan and/or any Award from
the application of Section 457A, (b) preserve the intended tax treatment of any
such Award, or (c) comply with the requirements of Section 457A, including
without limitation any such regulations, guidance, compliance programs and other
interpretative authority that may be issued after the date of the grant.

(l)         No Guarantees Regarding Tax Treatment.  Participants (or their
beneficiaries) shall be responsible for all income taxes and employee social
security liabilities with respect to any Awards under the Non-Employee Share and
Cash Award Plan. The Committee and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Non-Employee
Share and Cash Award Plan.  Neither the Committee nor the Company has any
obligation to take any action to prevent the assessment of any tax on any Person
with respect to any Award under Section 409A of the Code or Section 457A of the
Code or otherwise and none of the Company or any of its Affiliates, or any of
their employees or representatives shall have any liability to a Participant
with respect thereto.





A-21

--------------------------------------------------------------------------------

 

 

(m)       Data Protection.  The Company and its Affiliates may collect and
process personal data about Participants in connection with the implementation
and operation of the Non-Employee Share and Cash Award Plan. Any processing of a
Participant's personal data undertaken by the Company or any of its Affiliates
will be in accordance with the relevant data protection legislation in force at
the relevant time and with the Company's data protection policy as amended from
time to time. The Company has issued a Privacy Notice which is available on
request from the Company Secretary at the Company's registered office address or
which can be downloaded from the Company's intranet. The Privacy Notice explains
what personal data the Company and its Affiliates will commonly collect and
process. It also explains the reasons for the processing, for how long this
personal data is typically kept, the rights of employees regarding their
personal data and when the Company or its Subsidiaries may share personal data,
including when it may be transferred outside of the European Economic Area.

(n)        Employee Trust.  The Company and any Subsidiary may establish and/or
an employee benefit trust to administer the Non-Employee Share and Cash Award
Plan and may (to the extent permitted by section 682 of the U.K. Companies Act
2006) provide monies to any trustee of any employee benefit trust established by
the Company and any Subsidiary to enable them to acquire Ordinary Shares for the
purposes of the Non-Employee Share and Cash Award Plan, or enter into any
guarantee or indemnity for such purposes.

(o)        Costs of Non-Employee Share and Cash Award Plan.  The Company will
pay all costs incurred in introducing and operating the Non-Employee Share and
Cash Award Plan.  If service providers of any Subsidiary or the Company’s
holding company receive Awards, such Subsidiary or the Company’s holding
company, if requested, will reimburse the Company for costs incurred in
connection with granting and administering such Awards.

(p)        Third Party Rights.  Except as provided in subparagraph XVI(h)
hereof, a person who is not a party to the grant of an Award under the
Non-Employee Share and Cash Award Plan will have no right under the U.K.
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.

(q)        Severability.  If any provision of the Non-Employee Share and Cash
Award Plan or any Award is or becomes or is deemed to be invalid, illegal, or
unenforceable in any jurisdiction, or as to any Person or Award, or would
disqualify the Non-Employee Share and Cash Award Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Non-Employee Share and Cash Award Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person, or Award, and the
remainder of the Non-Employee Share and Cash Award Plan and any such Award shall
remain in full force and effect.

(r)        Successors.  All obligations of the Company under the Non-Employee
Share and Cash Award Plan with respect to Awards granted hereunder shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, amalgamation,
consolidation, or otherwise, of all or substantially all of the business or
assets of the Company.

A-22

--------------------------------------------------------------------------------